Exhibit 10.1

 

SOFTBRANDS, INC.

 

 

SERIES C CONVERTIBLE PREFERRED STOCK
AND WARRANT PURCHASE AGREEMENT

 

 

Dated as of
August 17, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

1.1

Definitions; Interpretation

 

 

 

 

ARTICLE II ISSUANCE AND SALE OF PREFERRED STOCK AND WARRANTS

 

2.1

Number of Series C Shares, Warrants and Purchase Price

 

 

 

 

ARTICLE III CLOSING; CLOSING DELIVERIES

 

3.1

Closing

 

3.2

Payment for and Delivery of Series C Shares and Warrants

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

4.1

Existence; Qualification; Subsidiaries

 

4.2

Authorization and Enforceability; Issuance of Shares

 

4.3

Capitalization

 

4.4

Private Sale; Voting Agreements

 

4.5

SEC Reports; Financial Statements

 

4.6

Absence of Certain Changes

 

4.7

Litigation

 

4.8

Licenses, Compliance with Law, Other Agreements, Etc

 

4.9

Consents

 

4.10

Disclosure

 

4.11

Tangible Assets

 

4.12

Owned Real Property

 

4.13

Real Property Leases

 

4.14

Certificates, Authorities and Permits

 

4.15

Agreements

 

4.16

Intellectual Property

 

4.17

Employees

 

4.18

ERISA; Employee Benefits

 

4.19

Environment, Health and Safety

 

4.20

Transactions With Affiliates

 

4.21

Taxes

 

4.22

Other Investors

 

4.23

Seniority

 

4.24

Investment Company

 

4.25

Certain Fees

 

4.26

Sarbanes-Oxley Act

 

4.27

Listing and Maintenance Requirements Compliance

 

4.28

No General Solicitation

 

4.29

No Integrated Offering

 

 

i

--------------------------------------------------------------------------------


 

4.30

Private Placement

 

4.31

Questionable Payments

 

4.32

Internal Controls

 

4.33

Use of Proceeds

 

4.34

Customers and Suppliers

 

4.35

Non-Material Subsidiaries

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

5.1

Authorization and Enforceability

 

5.2

Government Approvals

 

 

 

 

ARTICLE VI COMPLIANCE WITH SECURITIES LAWS

 

6.1

Investment Intent of the Purchasers

 

6.2

Status of Series C Shares and Warrants

 

6.3

Sophistication and Financial Condition of Purchasers

 

6.4

Transfer of Series C Shares, Warrants and Conversion Shares

 

 

 

 

ARTICLE VII CONDITIONS PRECEDENT

 

7.1

Conditions to Obligations of the Purchasers

 

7.2

Conditions to Obligations of the Company

 

 

 

 

ARTICLE VIII COVENANTS OF THE COMPANY

 

8.1

Restricted Actions

 

8.2

Required Actions

 

8.3

Information Rights

 

8.4

Access Rights

 

8.5

Right of First Offer

 

8.6

Board Representation

 

8.7

Appointment Right

 

8.8

Lock-up

 

8.9

Rights Plan

 

8.10

Confidentiality

 

 

 

 

ARTICLE IX INDEMNIFICATION

 

9.1

Survival and Indemnification

 

 

 

 

ARTICLE X GENERAL PROVISIONS

 

10.1

Public Announcements

 

10.2

Successors and Assigns

 

10.3

Entire Agreement

 

10.4

Notices

 

10.5

Closing Fee; Purchasers’ Fees and Expenses

 

10.6

Amendment and Waiver

 

10.7

Counterparts

 

 

ii

--------------------------------------------------------------------------------


 

10.8

Headings; Construction

 

10.9

Specific Performance

 

10.10

Remedies Cumulative

 

10.11

GOVERNING LAW

 

10.12

JURISDICTION, WAIVER OF JURY TRIAL, ETC.

 

10.13

No Third Party Beneficiaries

 

10.14

Severability

 

10.15

Time of the Essence; Computation of Time

 

10.16

Consideration for Preferred Stock and Warrants

 

 

iii

--------------------------------------------------------------------------------


 

SERIES C CONVERTIBLE PREFERRED STOCK
AND WARRANT PURCHASE AGREEMENT

 

THIS SERIES C CONVERTIBLE PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT (this
“Agreement”) is dated as of August 17, 2005 between SoftBrands, Inc., a Delaware
corporation (the “Company”), and the Persons set forth on Schedule I hereto
(each a “Purchaser” and collectively, the “Purchasers”).

 

The Purchasers desire to purchase from the Company, and the Company desires to
sell and issue to the Purchasers, 18,000 shares of the Company’s Series C
Convertible Preferred Stock, par value $0.01 per share, and warrants to purchase
shares of the Company’s common stock, par value $0.01 per share (including any
associated Rights as defined in and issued pursuant to the Rights Agreement (as
defined herein), the “Common Stock”).

 

In consideration of the mutual promises, representations, warranties, covenants
and conditions set forth in this Agreement, the parties hereto agree as follows:

 


ARTICLE I
DEFINITIONS


 


1.1                               DEFINITIONS; INTERPRETATION.


 


(A)                                  FOR PURPOSES OF THIS AGREEMENT, THE
FOLLOWING TERMS HAVE THE INDICATED MEANINGS:


 

“Accrued Amount” means, for any Series C Share at any time, the Liquidation
Value, plus all Unpaid Dividends thereon.

 

“Affiliate” of a Person means any other Person that directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with such Person, where “control” means the possession of the
power to direct the management and policies of a Person, whether through the
ownership of voting securities, contract or otherwise.

 

“Affiliate Transaction” has the meaning set forth in Section 8.1(f) hereof.

 

“Agreement” has the meaning set forth in the preamble hereof.

 

“Amended and Restated Investor Rights Agreement” means the Amended and Restated
Investor Rights Agreement between the Company and the Purchasers, substantially
in the form of Exhibit C hereto.

 

“AMEX” means the American Stock Exchange LLC.

 

“Appointment Right” has the meaning set forth in Section 8.7(a) hereof.

 

“Appointment Notice” has the meaning set forth in Section  8.7(a) hereof.

 

“Board of Directors” means the board of directors of the Company.

 

--------------------------------------------------------------------------------


 

“Capital Lease” means any lease of property (real, personal or mixed) which, in
accordance with GAAP, should be capitalized on the lessee’s balance sheet or for
which the amount of the asset and liability thereunder as if so capitalized
should be disclosed in a note to such balance sheet.

 

“Claim” means any action, claim, lawsuit, demand, suit, charge, complaint,
hearing, investigation, notice of a violation or noncompliance, litigation,
proceeding, arbitration, official action, appeals or other dispute, whether
civil, criminal, administrative or otherwise.

 

“Closing” has the meaning set forth in Section 3.1 hereof.

 

“Closing Date” has the meaning set forth in Section 3.1 hereof.

 

“Closing Fee” has the meaning set forth in Section 10.5 hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” has the meaning set forth in the recitals hereof.

 

“Common Stock Equivalents” means any capital or securities (other than options)
directly or indirectly convertible into or exchangeable for Common Stock.

 

“Company” has the meaning set forth in the preamble hereof.

 

“Company Counsel” has the meaning set forth in Section  8.7(a) hereof.

 

“Company Group” means, collectively, the Company and the Company Subsidiaries.

 

“Company Intellectual Property” has the meaning set forth in Section 4.16
hereof.

 

“Company Products” has the meaning set forth in Section 4.16 hereof.

 

“Company Reports” has the meaning set forth in Section 4.5(a) hereof.

 

“Company Sale” means a transaction (whether in one or a series of related
transactions) pursuant to which a Person or Persons (a) acquire (whether by
merger, amalgamation, consolidation, recapitalization, reorganization,
redemption, transfer or issuance of Equity Securities or otherwise) Equity
Securities of the Company (or any surviving or resulting corporation) possessing
the voting power to elect a majority of the Board of Directors (or such
surviving or resulting corporation), (b) acquire assets constituting all or
substantially all of the assets of the Company Group or (c) merge or consolidate
(or agree to merge or consolidate) with or into any member of the Company Group
(other than in a merger involving only the Company and one of its Wholly-Owned
Subsidiaries or, to the extent the Company is the surviving company and the
rights of the holders of the Securities under this Agreement and the Related
Documents are not adversely affected thereby, or in connection with an
acquisition of another company or business which has been approved by the Board
of Directors).

 

2

--------------------------------------------------------------------------------


 

“Company Subsidiaries” means all direct and indirect Subsidiaries of the
Company.

 

“Conversion Shares” has the meaning set forth in Section 4.2(b) hereof.

 

“Current Balance Sheet” has the meaning set forth in Section 4.6(b) hereof.

 

“Disclosure Schedules” has the meaning set forth in Article IV hereof.

 

“Environmental and Safety Requirements” means all federal, state, local and
foreign statutes, regulations, ordinances and other provisions having the force
or effect of law, all judicial and administrative orders and determinations and
all common law concerning public health and safety, worker health and safety,
and pollution or protection of the environment, including all those relating to
the presence, use, production, generation, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, processing, discharge,
release, threatened release, control, or cleanup of any hazardous materials,
substances or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or by-products, asbestos,
polychlorinated biphenyls, noise or radiation.

 

“Equity Security” means (a) any capital stock or other equity security, or
ownership interests (including limited liability company, partnership and joint
venture interests), (b) any security directly or indirectly convertible into or
exchangeable for any capital shares or other equity security or security
containing any profit participation features, (c) any warrants, options or other
rights, directly or indirectly, to subscribe for or to purchase any capital
shares, other equity security or security containing any profit participation
features or directly or indirectly to subscribe for or to purchase any security
directly or indirectly convertible into or exchangeable for any capital shares
or other equity security or security containing profit participation features or
(d) any share appreciation rights, phantom share rights or other similar rights.

 

“ERISA” has the meaning set forth in Section 4.18 hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Exempt Issuance” has the meaning set forth in Section 8.5(a) hereof.

 

“EULAs” has the meaning set forth in Section 4.15(a)(x) hereof.

 

“Evaluation Date” has the meaning set forth in Section 4.32 hereof.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

“Financial Statements” has the meaning set forth in Section 4.5(b) hereof.

 

“Fully-Diluted Common Stock” has the meaning set forth in Section 8.5 hereof.

 

3

--------------------------------------------------------------------------------


 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied; provided, that for the purpose of
performing the calculation in Section 8.1(c) hereof, references to GAAP shall be
to such principles as in effect on the Closing Date.  All accounting terms used
herein without definition shall be used as defined under GAAP.

 

“Governmental Agency” means any federal, state, local, foreign or other
governmental agency, instrumentality, commission, authority, board or body.

 

“Guarantee” means any guarantee of the payment or performance of any
indebtedness or other obligation and any other arrangement whereby credit is
extended to one or more obligor on the basis of any promise of such Person,
whether that promise is expressed in terms of any obligation owned by such
obligor, or to purchase goods and services from such obligor pursuant to a
take-or-pay contract, or to maintain the capital, working capital, solvency of
general financial condition of such obligor, whether or not any such arrangement
is listed in the balance sheet of such Person or referred to in a footnote
thereto, but shall not include endorsements of items for collection in the
Ordinary Course of Business.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid (including margin debt),
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the Ordinary Course
of Business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all capital lease obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product of the Company or any of its Subsidiaries where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease under GAAP and (l) all obligations of such
Person to pay a specified purchase price for goods or services whether or not
delivered or accepted (e.g., take-or-pay obligations) or similar obligations.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Liabilities” has the meaning set forth in Section 9.1 hereof.

 

“Indemnitees” has the meaning set forth in Section 9.1 hereof.

 

4

--------------------------------------------------------------------------------


 

“Intellectual Property” means and includes (a) all past, present, and future
rights of the following types, which may exist or be created under the laws of
any jurisdiction in the world: (i) rights associated with works of authorship,
including exclusive exploitation rights, copyrights, moral rights, and mask
works; (ii) trademark and trade name rights, domain name rights, similar rights,
and related goodwill; (iii) trade secret rights and rights in confidential
information; (iv) patent and industrial property rights; (v) privacy and
publicity rights; and (vi) all other intellectual property rights and
proprietary rights of every kind and nature including database rights; (b) all
patents, registrations, renewals, extensions, combinations, divisions, reissues
of, applications for, and other filings related to, any of the foregoing;
(c) all claims and rights in and to any of the foregoing; and (d) all copies and
tangible embodiments of any of the foregoing (in whatever form or medium)
including information.

 

“Investment Bank” has the meaning set forth in Section 8.7(a) hereof.

 

“IRS” means the Internal Revenue Service.

 

“Knowledge” when used with respect to the Company means the actual knowledge of
George H. Ellis, Randal Tofteland and David B. Latzke, in each case, after
reasonable investigation.

 

“Liability” means any liability, loss, expense or obligation of whatever kind or
nature (whether known or unknown, whether assert or unasserted, whether absolute
or contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability or obligation for
Taxes.

 

“Lien” means any mortgage, charge, pledge, lien (statutory or otherwise),
security interest, hypothecation or other encumbrance upon or with respect to
any property of any kind, real or personal, movable or immovable, now owned or
hereafter acquired.

 

“Liquidation Value” means, with respect to any Series C Share, $1,000.

 

“Lock-up Agreements” has the meaning set forth in Section 8.8 hereof.

 

“Lock-up Period” has the meaning set forth in Section 8.8 hereof.

 

“Market Price” of any security means the average of the closing prices of such
security’s sales on all securities exchanges on which such security may at the
time be listed, or, if there has been no sales on any such exchange on any day,
the average of the highest bid and lowest asked prices on all such exchanges at
the end of such day, or, if on any day such security is not so listed, the
average of the representative bid and asked prices quoted in the NASDAQ System
as of 4:00 P.M., New York time, or, if on any day such security is not quoted in
the NASDAQ System, the average of the highest bid and lowest asked prices on
such day in the domestic over-the-counter market as reported by the National
Quotation Bureau, Incorporated, or any similar successor organization, in each
such case (i) averaged over a period of 30 days consisting of the day as of
which “Market Price” is being determined and the 29 consecutive Business Days
prior to such day, and (ii) averaged on a volume-weighted basis based on the
trading volume for each such Business Day.  If at any time such security is not
listed on any securities exchange or quoted in the NASDAQ System or the
over-the-counter market, or if at

 

5

--------------------------------------------------------------------------------


 

any time this Agreement requires the determination of the Market Price of any
asset which does not constitute a security, the “Market Price” shall be the fair
value of such security or asset determined jointly by the Company and the
holders of a majority of the Underlying Common Stock.  If such parties are
unable to reach agreement within a reasonable period of time, such fair value
shall be determined by an independent appraiser experienced in valuing
securities jointly selected by the Company and the holders of a majority of the
Underlying Common Stock.  The determination of such appraiser shall be final and
binding upon the parties, and the Company shall pay the fees and expenses of
such appraiser.

 

“Material Acquisition” means an acquisition of assets or equity of another
Person or group of related Persons or of any facility, division or product line
and/or business operated by any Person involving consideration paid by members
of the Company Group, or Indebtedness assumed by members of the Company Group,
in the aggregate exceeding $5,000,000.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets, condition (financial or otherwise), results of operations, cash flows or
properties of the Company and its Subsidiaries taken as a whole.

 

“Material Contracts” has the meaning set forth in Section 4.15.

 

“Material Subsidiaries” means SoftBrands Manufacturing, Inc., a Minnesota
corporation, Fourth Shift Asia Computer Corp. (China) Ltd., a company organized
under the laws of China, SoftBrands Europe Limited, a company organized under
the laws of the United Kingdom and SoftBrands Research PVT. Ltd., a company
organized under the laws of India.

 

“Most Recent Balance Sheet Date” has the meaning set forth in Section 4.6
hereof.

 

“NASDAQ” means the NASDAQ National Market, Inc.

 

“Non-Material Subsidiaries” means all of the Subsidiaries of the Company other
than the Material Subsidiaries.

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past practice.

 

“Permitted Acquisition” means any acquisition of assets or equity of another
Person or group of related Persons or of any facility, division or product line
and/or business operated by any Person that is not a Material Acquisition or
that is approved by the Board of Directors, including the written consent of the
Series C Director.

 

“Permitted Affiliate Transaction” means any Affiliate Transaction (a) entered
into by the Company Group with its employees in the Ordinary Course of Business
as part of a customary employment relationship or (b) entered into pursuant to
the Stock Option Plan.

 

6

--------------------------------------------------------------------------------


 

“Permitted Lien” means:

 

(a)                                  Liens existing on the Closing Date and
securing indebtedness of the Company and its Subsidiaries to the extent such
indebtedness is disclosed on the Most Recent Balance Sheet Date or incurred
since such date in the Ordinary Course of Business;

 

(b)                                 Liens imposed by Governmental Agencies for
Taxes, assessments or other charges not yet subject to penalty or which are
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on the books of the Company in
accordance with GAAP;

 

(c)                                  statutory liens of carriers, warehousemen,
mechanics, material men, landlords, repairmen or other like Liens arising by
operation of law in the Ordinary Course of Business; provided, that (A) the
underlying obligations are not overdue for a period of more than 60 days, or
(B) such Liens are being contested in good faith and by appropriate proceedings
and adequate reserves with respect thereto are maintained on the books of the
Company in accordance with GAAP;

 

(d)                                 easements, rights-of-way, zoning, similar
restrictions and other similar encumbrances or minor imperfections of title
which, in the aggregate, do not in any case materially detract from the value of
the property subject thereto (as such property is used by the Company Group) or
interfere with the ordinary conduct of the business of the Company and any of
its Subsidiaries taken as a whole; and

 

(e) pledges or deposits made in the Ordinary Course of Business in connection
with workers’ compensation, unemployment insurance and other types of social
security legislation.

 

“Person” or “person” means any corporation, individual, limited liability
company, joint stock company, joint venture, partnership, unincorporated
association, governmental regulatory entity, country, state or political
subdivision thereof, trust, municipality or other entity.

 

“Plan” has the meaning set forth in Section 4.18 hereof.

 

“Purchase Price” has the meaning set forth in Section 2.1 hereof.

 

“Purchaser Expenses” has the meaning set forth in Section 10.5 hereof.

 

“Purchasers” has the meaning set forth in the preamble hereof.

 

“Redemption Notice” has the meaning set forth in the Series C Preferred Stock
Certificate of Designation.

 

“Redemption Period” has the meaning set forth in Section 8.7(d).

 

“Rejected Sale” has the meaning set forth in Section 8.7(c) hereof.

 

7

--------------------------------------------------------------------------------


 

“Related Documents” means all documents, certificates and instruments to be
executed or adopted by the Company in connection herewith, including the
Series C Preferred Stock Certificate of Designation, the certificates evidencing
the Series C Shares, the Warrants and the Amended and Restated Investor Rights
Agreement.

 

“Remedy Event” shall mean:

 

(a)                                  the failure of the Company to pay in full
any dividends, Series C Liquidation Preference or Series C Redemption Price (or
any amount otherwise owing hereunder) to the holders of the Series C Preferred
Stock as and when and in the form required to be paid hereunder or under the
Series C Preferred Stock Certificate of Designation;

 

(b)                                 the breach by the Company Group or failure
to perform or observe in any material respect any covenant or agreement set
forth in Section 5C of the Series C Preferred Stock Certificate of Designation;

 

(c)                                  the breach by the Company Group or failure
to perform or observe in any material respect any covenant or agreement set
forth in Section 8.1, 8.2(a), 8.2(f), 8.2(i), 8.2(j), 8.4, 8.5 or 8.6 of this
Agreement; or

 

(d)                                 a Material Adverse Effect that occurs within
18 months of this Agreement and the cause of such Material Adverse Effect
breaches any representation or warranty made by the Company or any Subsidiary
thereof in Section 4.3, 4.5, 4.9, 4.10, 4.16, 4.20, 4.23, 4.25 or 4.27 of this
Agreement as of the date made.

 

“Rights Agreement” means the Rights Agreement by and between the Company and
Wells Fargo Bank Minnesota, National Association, dated November 26, 2002.

 

“Rights Plan” means that certain Rights Plan in effect pursuant to the Rights
Agreement.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities” has the meaning set forth in Section 6.1 hereof.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series A Shares” means the Company’s Series A Preferred Stock, par value $0.01
per share.

 

“Series B Shares” means the Company’s Series B Convertible Preferred Stock, par
value $0.01 per share.

 

“Series C Director” has the meaning set forth in Section 7.1(g) hereof.

 

8

--------------------------------------------------------------------------------


 

“Series C Liquidation Preference” has the meaning set forth in the Series C
Preferred Stock Certificate of Designation.

 

“Series C Preferred Stock Certificate of Designation” means the Certificate of
Designation designating the rights and preferences of the Series C Shares
adopted by the Board of Directors, filed with the Secretary of State of the
State of Delaware, as substantially in the form set forth in Exhibit A attached
hereto.

 

Series C Redemption Price” has the meaning set forth in the Series C Preferred
Stock Certificate of Designation.

 

“Series C Shares” means the Series C Convertible Preferred Stock, $0.01 par
value per share, of the Company having the rights, designations and preferences
as set forth in the Series C Preferred Stock Certificate of Designation.

 

“Shrinkwrap Agreements” has the meaning set forth in Section 4.15(a)(x) hereof.

 

“Stock Option Plan” means the capital stock plan for the benefit of the
Company’s officers, employees or directors which is in effect on the date hereof
and has been approved by the Board of Directors.

 

“Subordinated Notes” means that certain senior subordinated secured note due
2008, dated October 1, 2003, of the Company payable to Capital Resource Partners
IV, L.P. in the principal amount of $20,000,000.

 

“Subsidiary” means any corporation, limited liability company, partnership,
association or other business entity of which (a) if a corporation, a majority
of the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
the Company or (b) if a partnership, limited liability company, association or
other business entity, a majority of the partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company.  For purposes hereof, the Company shall be deemed to have a
majority ownership interest in a partnership, limited liability company,
association or other business entity if the Company, directly or indirectly, is
allocated a majority of partnership, limited liability company, association or
other business entity gains or losses, or is or controls the managing director
or general partner of such partnership, limited liability company, association
or other business entity.

 

“Survival Period” has the meaning set forth in Section 9.1.

 

“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code §59A), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.

 

9

--------------------------------------------------------------------------------


 

“Tax Returns” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Underlying Common Stock” means (a) the Common Stock issued or issuable upon
conversion of the Series C Shares, (b) the Common Stock issued or issuable upon
exercise of the Warrants and (c) any Common Stock issued or issuable with
respect to the securities referred to in clauses (a) and (b) above by way of a
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization.  For purposes
of this Agreement, any Person who holds any Series C Shares or Warrants shall be
deemed to be the holder of the Underlying Common Stock issuable upon the
conversion of such Series C Shares and upon the exercise of such Warrants,
regardless of any restriction or limitation on the exercise of such Series C
Shares or Warrants and such Underlying Common Stock shall be deemed to be in
existence and such Person shall be entitled to exercise the rights of a holder
of such Underlying Common Stock hereunder.

 

“Unpaid Dividends” means, with respect to any Series C Share, as of any date of
determination, the accumulated dividends and accrued and unpaid but not yet
accumulated dividends that have accumulated or accrued on such Series C Share in
accordance with Section 2 of the Series C Preferred Stock Certificate of
Designation from the date of issuance of such Series C Share through and
including such date of determination.

 

“Warrants” has the meaning set forth in Section 3.2 hereof.

 

“Warrant Shares” has the meaning set forth in Section 4.2(a) hereof.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
which all of the outstanding capital or other ownership interests are owned by
such Person or another Wholly-Owned Subsidiary of such Person.

 


(B)                                 THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER”
REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR ARTICLE, SECTION OR
OTHER SUBDIVISION OF THIS AGREEMENT.  THE USE OF THE WORD “INCLUDING” OR ANY
VARIATION OR DERIVATIVE THEREOF IN THIS AGREEMENT OR IN ANY RELATED DOCUMENT IS
BY WAY OF EXAMPLE RATHER THAN BY LIMITATION.


 


ARTICLE II
ISSUANCE AND SALE OF PREFERRED STOCK AND WARRANTS

 

2.1                               Number of Series C  Shares, Warrants and
Purchase Price.  On the terms and subject to the conditions of this Agreement,
at the Closing, the Company shall issue and sell to each Purchaser, and each
Purchaser shall purchase from the Company, that number of Series C Shares and
Warrants to purchase that number of shares of Common Stock set forth on
Schedule I hereto on the terms and subject to the conditions set forth therein,
for an aggregate purchase price of $18,000,000 (the “Purchase Price”).

 

10

--------------------------------------------------------------------------------


 


ARTICLE III
CLOSING; CLOSING DELIVERIES


 

3.1                               Closing.  The closing of the transactions
contemplated hereby (the “Closing”) shall take place at 10:00 a.m. on August 17,
2005, at the offices of Kirkland & Ellis LLP, New York, New York or at such
other time, place and/or date as shall be agreed upon by the parties hereto. 
The date upon which the Closing occurs is referred to herein as the “Closing
Date.”

 

3.2                               Payment for and Delivery of Series C Shares
and Warrants.  At the Closing, the Company shall issue and deliver to each
Purchaser (i) a stock certificate duly executed and registered in the name of
such Purchaser evidencing ownership of the Series C Shares, and (ii) the
warrants described in Section 2.1 above, duly executed in favor of such
Purchaser and substantially in the form attached as Exhibit B hereto (together
with any common stock purchase warrant issued in substitution or exchange
thereof, the “Warrants”), in each case against payment by such Purchaser of the
Purchase Price payable by such Purchaser as set forth on Schedule I by wire
transfer of immediately-available funds to the account designated by the
Company.

 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


 

The Company hereby represents and warrants to each Purchaser that, except as set
forth on the disclosure schedules attached hereto (the “Disclosure Schedules”),
which exceptions shall be deemed to be part of the representations and
warranties made hereunder, the following representations are true and complete
as of the date hereof and as of the Closing.  The Disclosure Schedules shall be
arranged in sections corresponding to the numbered and lettered sections and
subsections contained in this Article IV, and the disclosures in any section or
subsection of the Disclosure Schedules shall qualify other sections and
subsection in this Article IV to the extent the applicability of such disclosure
to the representation and warranty in this Article IV corresponding to such
other section is reasonably apparent from such disclosure; provided that nothing
set forth on any schedule shall be deemed adequate to disclose an exception to a
representation and warranty in this Article IV unless the applicable Disclosure
Schedule identifies the exception with reasonably particularity and describes
the relevant facts in reasonable detail.

 

4.1                               Existence; Qualification; Subsidiaries.  Each
of the Company and each Material Subsidiary was duly organized, is validly
existing and in good standing under the laws of the jurisdiction in which it was
incorporated or formed and has full power and authority to conduct its business
and own and operate its properties as now conducted, owned and operated.  The
copies of the Certificate of Incorporation and by-laws of the Company and all
amendments thereto and certificates of designation filed in connection therewith
are attached hereto as Exhibit D and are true, correct and complete copies of
such documents.  Each of the Company and each Material Subsidiary is licensed or
qualified as a foreign corporation and is in good standing in all jurisdictions
where such Person is required to be so licensed or qualified, except where the
failure to be so licensed, qualified or in good standing would not have a
Material Adverse Effect.  Schedule 4.1 lists all Subsidiaries of the Company and
their respective

 

11

--------------------------------------------------------------------------------


 

jurisdictions of incorporation or formation.  Except as set forth on
Schedule 4.1, the Company has no Subsidiaries and owns no capital stock or other
securities of, and has not made any other investment in, any other entity.  All
of the issued shares of capital stock of each Subsidiary have been duly and
validly authorized and issued, are fully paid and non-assessable and are owned
directly or indirectly by the Company, free and clear of all Liens, except
Permitted Liens.

 


4.2                               AUTHORIZATION AND ENFORCEABILITY; ISSUANCE OF
SHARES.


 


(A)                                  THE COMPANY HAS FULL POWER AND AUTHORITY
AND HAS TAKEN ALL REQUIRED CORPORATE AND OTHER ACTION NECESSARY TO AUTHORIZE IT
TO EXECUTE AND DELIVER THIS AGREEMENT AND THE RELATED DOCUMENTS AND TO PERFORM
THE TERMS HEREOF AND THEREOF AND TO ISSUE AND DELIVER THE SERIES C SHARES, THE
CONVERSION SHARES, THE WARRANTS AND THE SHARES OF COMMON STOCK ISSUABLE UPON
EXERCISE OF THE WARRANTS (THE “WARRANT SHARES”), AND NONE OF SUCH ACTIONS WILL
(I) VIOLATE OR CONFLICT WITH ANY PROVISION OF THE CERTIFICATE OF INCORPORATION
OF THE COMPANY, THE BY-LAWS OF THE COMPANY OR OF ANY APPLICABLE LAW, REGULATION,
ORDER, JUDGMENT OR DECREE OR RULE OF THE STOCK EXCHANGE WHERE THE COMMON STOCK
IS LISTED, (II) RESULT IN THE BREACH OF OR CONSTITUTE A DEFAULT (OR AN EVENT
WHICH, WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE A DEFAULT) UNDER
ANY AGREEMENT, INSTRUMENT OR UNDERSTANDING TO WHICH ANY MEMBER OF THE COMPANY
GROUP IS A PARTY OR BY WHICH IT IS BOUND OR BY WHICH IT WILL BECOME BOUND AS A
RESULT OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT OR (III) RESULT IN OR
CONSTITUTE A “CHANGE OF CONTROL” UNDER ANY AGREEMENT, INSTRUMENT OR
UNDERSTANDING TO WHICH ANY MEMBER OF THE COMPANY GROUP IS A PARTY OR BY WHICH IT
IS BOUND OR BY WHICH IT WILL BECOME BOUND AS A RESULT OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT OR ANY RELATED DOCUMENT.  THIS AGREEMENT AND EACH
OF THE RELATED DOCUMENTS CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF
THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH THEIR TERMS,
EXCEPT TO THE EXTENT LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF GENERAL APPLICATION RELATED TO
THE ENFORCEMENT OF CREDITOR’S RIGHTS GENERALLY AND EXCEPT AS RIGHTS TO INDEMNITY
THEREUNDER MAY BE LIMITED BY APPLICABLE FEDERAL SECURITIES LAWS.


 


(B)                                 THE SERIES C SHARES HAVE BEEN DULY
AUTHORIZED AND, WHEN ISSUED AND DELIVERED IN ACCORDANCE WITH THIS AGREEMENT,
WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, AND WILL BE FREE OF ANY
LIENS (OTHER THAN, WITH RESPECT TO ANY PURCHASER, ANY RESTRICTIONS ON TRANSFER
UNDER STATE AND/OR FEDERAL SECURITIES LAWS OR LIENS CREATED BY SUCH PURCHASER OR
UNDER THIS AGREEMENT OR ANY RELATED DOCUMENT).  THE WARRANTS HAVE BEEN DULY
AUTHORIZED AND, WHEN ISSUED AND DELIVERED IN ACCORDANCE WITH THIS AGREEMENT,
WILL BE VALIDLY ISSUED AND WILL BE FREE OF ANY LIENS (OTHER THAN, WITH RESPECT
TO ANY PURCHASER, ANY RESTRICTIONS ON TRANSFER UNDER STATE AND/OR FEDERAL
SECURITIES LAWS OR LIENS CREATED BY SUCH PURCHASER OR UNDER THIS AGREEMENT OR
ANY RELATED DOCUMENT).  WHEN ISSUED, THE SHARES OF COMMON STOCK ISSUABLE UPON
CONVERSION OF THE SERIES C SHARES IN ACCORDANCE WITH THE TERMS OF THE SERIES C
PREFERRED STOCK CERTIFICATE OF DESIGNATION (THE “CONVERSION SHARES”) AND THE
WARRANT SHARES WHEN ISSUED UPON DUE EXERCISE OF THE WARRANT WILL BE DULY
AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE, AND WILL BE FREE OF
ANY LIENS (OTHER THAN, WITH RESPECT TO ANY PURCHASER, ANY RESTRICTIONS ON
TRANSFER UNDER STATE AND/OR FEDERAL SECURITIES LAWS OR LIENS CREATED BY SUCH
PURCHASER OR UNDER THIS AGREEMENT OR ANY RELATED DOCUMENT).  THE CONVERSION
SHARES AND THE WARRANT SHARES HAVE BEEN DULY RESERVED FOR ISSUANCE UPON THE
CONVERSION OF THE SERIES C SHARES OR EXERCISE OF THE WARRANTS, AS THE CASE MAY
BE.  NEITHER THE ISSUANCE AND DELIVERY OF THE SERIES C SHARES OR WARRANTS NOR
THE ISSUANCE AND DELIVERY OF ANY CONVERSION SHARES OR WARRANT SHARES

 

12

--------------------------------------------------------------------------------


 


IS SUBJECT TO ANY PREEMPTIVE RIGHT OF ANY STOCKHOLDER OF THE COMPANY OR TO ANY
RIGHT OF FIRST REFUSAL OR OTHER SIMILAR RIGHT IN FAVOR OF ANY PERSON.


 


4.3                               CAPITALIZATION.

 


(A)                                  SCHEDULE 4.3 SETS FORTH AS OF THE DATE
HEREOF, AND UPON THE ACCEPTANCE FOR FILING OF THE SERIES C PREFERRED STOCK
CERTIFICATE OF DESIGNATION, (I) THE AUTHORIZED CAPITAL STOCK OF THE COMPANY;
(II) THE NUMBER OF SHARES OF CAPITAL STOCK ISSUED AND OUTSTANDING; (III) THE
NUMBER OF SHARES OF CAPITAL STOCK ISSUABLE PURSUANT TO OPTIONS OR OTHER RIGHTS
OUTSTANDING UNDER THE STOCK OPTION PLAN AND (IV) THE NUMBER OF SHARES OF CAPITAL
STOCK ISSUABLE AND RESERVED FOR ISSUANCE PURSUANT TO EQUITY SECURITIES (OTHER
THAN THE SERIES C SHARES, THE WARRANTS AND OPTIONS OR OTHER RIGHTS OUTSTANDING
UNDER THE STOCK OPTION PLAN) EXERCISABLE FOR, OR CONVERTIBLE INTO OR
EXCHANGEABLE FOR ANY SHARES OF CAPITAL STOCK OF THE COMPANY.  ALL OF THE ISSUED
AND OUTSTANDING SHARES OF THE COMPANY’S AND EACH SUBSIDIARY’S EQUITY SECURITIES
HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID, NONASSESSABLE
AND FREE OF PRE-EMPTIVE RIGHTS AND WERE ISSUED IN FULL COMPLIANCE WITH
APPLICABLE STATE AND FEDERAL SECURITIES LAW AND ANY RIGHTS OF THIRD PARTIES. 
EXCEPT AS DESCRIBED ON SCHEDULE 4.3, NO PERSON IS ENTITLED TO PRE-EMPTIVE OR
SIMILAR STATUTORY OR CONTRACTUAL RIGHTS WITH RESPECT TO ANY EQUITY SECURITIES OF
THE COMPANY OR ANY COMPANY SUBSIDIARY.  EXCEPT AS DESCRIBED ON SCHEDULE 4.3,
THERE ARE NO OUTSTANDING WARRANTS, OPTIONS, CONVERTIBLE SECURITIES OR OTHER
RIGHTS, AGREEMENTS OR ARRANGEMENTS OF ANY CHARACTER UNDER WHICH THE COMPANY OR
ANY OF ITS SUBSIDIARIES IS OR MAY BE OBLIGATED TO ISSUE ANY EQUITY SECURITIES OF
ANY KIND AND EXCEPT AS CONTEMPLATED BY THIS AGREEMENT, NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES IS CURRENTLY IN NEGOTIATIONS FOR THE ISSUANCE OF ANY
EQUITY SECURITIES OF ANY KIND.  EXCEPT AS DESCRIBED ON SCHEDULE 4.3 AND EXCEPT
FOR THE AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT, THERE ARE NO VOTING
AGREEMENTS, BUY-SELL AGREEMENTS, OPTION OR RIGHT OF FIRST PURCHASE AGREEMENTS OR
OTHER AGREEMENTS OF ANY KIND AMONG THE COMPANY OR ANY COMPANY SUBSIDIARY AND ANY
OF THE SECURITYHOLDERS OF THE COMPANY OR ANY COMPANY SUBSIDIARY RELATING TO THE
SECURITIES OF THE COMPANY OR ANY COMPANY SUBSIDIARY HELD BY THEM.  EXCEPT AS
DESCRIBED ON SCHEDULE 4.3, NO PERSON HAS THE RIGHT TO REQUIRE THE COMPANY OR ANY
COMPANY SUBSIDIARY TO REGISTER ANY SECURITIES OF THE COMPANY UNDER THE
SECURITIES ACT, WHETHER ON A DEMAND BASIS OR IN CONNECTION WITH THE REGISTRATION
OF SECURITIES OF THE COMPANY OR ANY COMPANY SUBSIDIARY FOR ITS OWN ACCOUNT OR
FOR THE ACCOUNT OF ANY OTHER PERSON.


 


(B)                                 THE ISSUANCE AND SALE OF THE SERIES C SHARES
AND THE WARRANTS HEREUNDER WILL NOT OBLIGATE THE COMPANY TO ISSUE ANY EQUITY
SECURITIES TO ANY OTHER PERSON (OTHER THAN THE PURCHASERS) AND WILL NOT RESULT
IN THE ADJUSTMENT OF THE EXERCISE, CONVERSION, EXCHANGE OR RESET PRICE OF ANY
OUTSTANDING SECURITY.


 


(C)                                  EXCEPT FOR THE RIGHTS PLAN, THE COMPANY
DOES NOT HAVE OUTSTANDING STOCKHOLDER PURCHASE RIGHTS OR A “POISON PILL” OR ANY
SIMILAR ARRANGEMENT IN EFFECT GIVING ANY PERSON THE RIGHT TO PURCHASE ANY EQUITY
INTEREST IN THE COMPANY UPON THE OCCURRENCE OF CERTAIN EVENTS.  THE ISSUANCE AND
SALE OF THE SECURITIES HEREUNDER WILL NOT TRIGGER ANY OF THE PROVISIONS OF THE
RIGHTS PLAN.


 

4.4                               Private Sale; Voting Agreements.  Assuming the
accuracy of each Purchaser’s representations contained herein, neither the
offer, sale and issuance of the Series C Shares and Warrants hereunder nor the
issuance and delivery of any Conversion Shares or Warrant Shares

 

13

--------------------------------------------------------------------------------


 

(assuming that the Conversion Shares and Warrant Shares are issued to such
Purchaser) requires registration under the Securities Act or any state
securities laws.

 


4.5                               SEC REPORTS; FINANCIAL STATEMENTS.


 


(A)                                  THE COMPANY HAS FILED ALL FORMS, REPORTS
AND DOCUMENTS REQUIRED TO BE FILED BY IT WITH THE SEC SINCE MARCH 15, 2005
(ASSUMING, FOR THE PURPOSES OF THIS SECTION 4.5, THE COMPANY HAS BEEN SUBJECT TO
THE FILING REQUIREMENTS OF THE EXCHANGE ACT SINCE MARCH 15, 2005), AND HAS MADE
AVAILABLE TO THE PURCHASERS IN THE FORM FILED WITH THE SEC (I) ITS FORM 10-A
FILED JUNE 24, 2005 AND (II) ALL OTHER FORMS, REPORTS AND OTHER REGISTRATION
STATEMENTS FILED BY THE COMPANY WITH THE SEC AFTER MARCH 15, 2005 AND BEFORE THE
CLOSING DATE, INCLUDING THE FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2005 (THE
FORMS, REPORTS AND OTHER DOCUMENTS REFERRED TO IN CLAUSES (I) AND (II) ABOVE,
TOGETHER WITH ANY AMENDMENTS OR SUPPLEMENTS THERETO BEING REFERRED TO HEREIN,
COLLECTIVELY, AS THE “COMPANY REPORTS”).  REGARDLESS OF WHETHER THE COMPANY
REPORTS WERE REQUIRED TO BE FILED UNDER THE SECURITIES ACT OR EXCHANGE ACT, THE
COMPANY REPORTS (I) WERE PREPARED, IN ALL MATERIAL RESPECTS, IN ACCORDANCE WITH
THE APPLICABLE REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT, AS THE
CASE MAY BE, AND (II) DID NOT AS SUBSEQUENTLY AMENDED CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  NO
SUBSIDIARY IS REQUIRED TO FILE REPORTS WITH THE SEC UNDER SECTION 13 OR 15(D) OF
THE EXCHANGE ACT.


 


(B)                                 EACH OF THE FINANCIAL STATEMENTS (INCLUDING
ANY NOTES THERETO) CONTAINED IN THE COMPANY REPORTS AND THE UNAUDITED
CONSOLIDATED BALANCE SHEET OF THE COMPANY AS OF JUNE 30, 2005 AND THE RELATED
STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY AND COMPREHENSIVE LOSS FOR THE
NINE-MONTH PERIOD THEN ENDED (COLLECTIVELY, THE “FINANCIAL STATEMENTS”),
COMPLIES AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING
REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF THE SEC WITH RESPECT
THERETO AND WAS PREPARED IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH GAAP
APPLIED ON A CONSISTENT BASIS THROUGHOUT THE PERIODS INDICATED (EXCEPT AS MAY BE
INDICATED IN THE NOTES THERETO) AND EACH FAIRLY PRESENTED IN ALL MATERIAL
RESPECTS (SUBJECT TO, IN THE CASE OF THE UNAUDITED STATEMENTS, TO NORMAL,
RECURRING AUDIT ADJUSTMENTS, NONE OF WHICH ARE MATERIAL INDIVIDUALLY OR IN THE
AGGREGATE) THE CONSOLIDATED FINANCIAL POSITION, RESULTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS OF THE COMPANY GROUP AS AT THE RESPECTIVE
DATES THEREOF AND FOR THE RESPECTIVE PERIODS INDICATED THEREIN.  AS OF THE DATES
OF THE FINANCIAL STATEMENTS, THE COMPANY HAD NO INDEBTEDNESS OR OTHER LIABILITY,
WHICH WAS NOT REFLECTED OR RESERVED AGAINST IN THE BALANCE SHEETS THERETO WHICH
ARE PART OF THE FINANCIAL STATEMENTS, EXCEPT FOR (I) LIABILITIES INCURRED IN THE
ORDINARY COURSE OF BUSINESS SUBSEQUENT TO MARCH 31, 2005 AND (II) LIABILITIES
INCURRED UNDER CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND NOT
REQUIRED UNDER GAAP TO BE REFLECTED IN THE FINANCIAL STATEMENTS.


 

4.6                               Absence of Certain Changes.  Except as set
forth on Schedule 4.6, since March 31, 2005 (the “Most Recent Balance Sheet
Date”), no member of the Company Group has:

 


(A)                                  INCURRED ANY LIABILITIES OTHER THAN CURRENT
LIABILITIES INCURRED, OR LIABILITIES UNDER CONTRACTS ENTERED INTO, IN THE
ORDINARY COURSE OF BUSINESS AND FOR INDIVIDUAL AMOUNTS NOT GREATER THAN
$350,000;

 

14

--------------------------------------------------------------------------------


 


(B)                                 PAID, DISCHARGED OR SATISFIED ANY CLAIM,
LIEN OR LIABILITY, OTHER THAN ANY CLAIM, LIEN OR LIABILITY (A) REFLECTED OR
RESERVED AGAINST ON THE BALANCE SHEET CONTAINED IN THE FINANCIAL STATEMENTS AS
OF THE MOST RECENT BALANCE SHEET DATE (THE “CURRENT BALANCE SHEET”) AND PAID,
DISCHARGED OR SATISFIED IN THE ORDINARY COURSE OF BUSINESS OR (B) INCURRED SINCE
THE MOST RECENT BALANCE SHEET DATE AND PAID, DISCHARGED OR SATISFIED, IN EACH
CASE IN THE ORDINARY COURSE OF BUSINESS;


 


(C)                                  EXCEPT AS CONTEMPLATED BY THIS AGREEMENT OR
ANY RELATED DOCUMENT, MADE ANY CHANGE OR AMENDMENTS TO ITS CERTIFICATE OF
INCORPORATION OR BY-LAWS OR MATERIAL CHANGE TO ANY MATERIAL CONTRACT OR
ARRANGEMENT BY WHICH IT IS BOUND OR WHICH ANY OF ITS ASSETS OR PROPERTIES ARE
SUBJECT;


 


(D)                                 EXCLUSIVELY LICENSED ANY MATERIAL COMPANY
INTELLECTUAL PROPERTY TO ANY PERSON;


 


(E)                                  PERMITTED ANY OF ITS MATERIAL ASSETS,
TANGIBLE OR INTANGIBLE, TO BECOME SUBJECT TO ANY LIEN (OTHER THAN ANY PERMITTED
LIEN);


 


(F)                                    WRITTEN OFF AS UNCOLLECTIBLE ANY ACCOUNTS
RECEIVABLE OTHER THAN (I) IN THE ORDINARY COURSE OF BUSINESS OR (II) FOR AMOUNTS
NOT GREATER THAN $350,000;


 


(G)                                 TERMINATED OR AMENDED OR SUFFERED THE
TERMINATION OR AMENDMENT OF, OTHER THAN IN THE ORDINARY COURSE OF BUSINESS, OR
FAILED TO PERFORM IN ALL MATERIAL RESPECTS ALL OF ITS OBLIGATIONS OR SUFFERED OR
PERMITTED ANY MATERIAL DEFAULT TO EXIST UNDER, ANY MATERIAL CONTRACT, LICENSE OR
PERMIT;


 


(H)                                 SUFFERED ANY DAMAGE, DESTRUCTION OR LOSS
(WHETHER OR NOT COVERED BY INSURANCE) TO ANY ASSETS OR PROPERTIES OF THE COMPANY
GROUP WHICH IN THE AGGREGATE EXCEEDS $350,000;


 


(I)                                     MADE ANY LOAN (OTHER THAN INTERCOMPANY
ADVANCES) TO ANY OTHER PERSON (OTHER THAN ADVANCES TO EMPLOYEES IN THE ORDINARY
COURSE OF BUSINESS) WHICH EXCEED $100,000 INDIVIDUALLY OR $200,000 IN THE
AGGREGATE;


 


(J)                                     CANCELED, WAIVED OR RELEASED ANY DEBT,
CLAIM OR RIGHT IN AN AMOUNT OR HAVING A VALUE EXCEEDING $350,000;


 


(K)                                  OTHER THAN A PERMITTED AFFILIATE
TRANSACTION, PAID ANY AMOUNT TO OR ENTERED INTO ANY AGREEMENT, ARRANGEMENT OR
TRANSACTION WITH ANY AFFILIATE (INCLUDING ITS OFFICERS, DIRECTORS AND EMPLOYEES)
OUTSIDE THE ORDINARY COURSE OF BUSINESS;


 


(L)                                     DECLARED, SET ASIDE, OR PAID ANY
DIVIDEND OR DISTRIBUTION WITH RESPECT TO ANY EQUITY SECURITY OR REDEEMED,
PURCHASED OR OTHERWISE ACQUIRED ANY EQUITY SECURITY;


 


(M)                               OTHER THAN IN THE ORDINARY COURSE OF BUSINESS,
GRANTED ANY INCREASE IN THE COMPENSATION OF ANY OFFICER OR EMPLOYEE OR MADE ANY
OTHER CHANGE IN EMPLOYMENT TERMS OF ANY OFFICER OR EMPLOYEE;

 

15

--------------------------------------------------------------------------------


 


(N)                                 MADE ANY CHANGE IN ANY METHOD OF ACCOUNTING
OR ANY MATERIAL CHANGE IN ANY ACCOUNTING PRACTICE;


 


(O)                                 FAILED TO MAINTAIN, OR PERMITTED THE LOSS,
LAPSE OR ABANDONMENT OF, ANY MATERIAL COMPANY INTELLECTUAL PROPERTY;


 


(P)                                 TO THE KNOWLEDGE OF THE COMPANY, SUFFERED OR
CAUSED ANY OTHER OCCURRENCE, EVENT OR TRANSACTION KNOWN TO THE COMPANY WHICH,
INDIVIDUALLY OR TOGETHER WITH EACH OTHER OCCURRENCE, EVENT OR TRANSACTION, HAS
HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR


 


(Q)                                 AGREED, IN WRITING OR OTHERWISE, TO ANY OF
THE FOREGOING.


 

4.7                               Litigation.  Except as set forth on
Schedule 4.7, there are no Claims pending or, to the Knowledge of the Company,
threatened against or affecting the Company or any other member of the Company
Group at law or in equity, or before or by any Governmental Agency (including
any Claim with respect to the transactions contemplated by this Agreement and
the Related Documents), which if determined adversely to the Company would have
a Material Adverse Effect, and, to the Knowledge of the Company, there is no
basis for any such Claim (in each case, other than any Claim or Claims not
pending and, to the Knowledge of the Company, not threatened against or
affecting the Company or any of its Subsidiaries as of the Closing Date). 
Neither the Company nor any member of the Company Group is subject to any
judgment, order or decree of any court or other Governmental Agency (other than
any such item that is not in effect as of the Closing Date and that could not
reasonably be expected to have a Material Adverse Effect).  Neither the Company
nor any other member of the Company Group has received any opinion or memorandum
from legal counsel to the effect that it is exposed, from a legal standpoint, to
any Liability that would have a Material Adverse Effect.

 

4.8                               Licenses, Compliance with Law, Other
Agreements, Etc.  The Company has, directly or through members of the Company
Group, all material franchises, permits, licenses and other rights necessary to
conduct its business and is not in violation in any material respect of any
order or decree of any court, or of any law, order or regulation of any
Governmental Agency, or of the provisions of any Material Contract or agreement
to which it is a party or by which it is bound, and neither this Agreement nor
the Related Documents nor the transactions contemplated hereby or thereby will
result in any such violation, except where the failure to have any such
franchise, permit or license or any such violation would not in the aggregate be
expected to have a Material Adverse Effect.  Each of the Company and each other
member of the Company Group are in compliance with all applicable laws
(including rules, regulations, codes, plans, injunctions, judgments, orders,
decrees, rulings and charges thereunder, including the Foreign Corrupt Federal
Practices Act, 15 U.S.C. 78dd-1 et/ seq.) of federal, state, local and foreign
governmental (and all agencies thereof), except to the extent the failure to
comply would not have a Material Adverse Effect, and no Claim or notice has been
filed or commenced against any of them alleging any failure to so comply.

 

4.9                               Consents.  The execution, delivery and
performance by the Company of this Agreement and the Related Documents and the
offer, issuance and sale of the Series C Shares and the Warrants require no
consent of, action by or in respect of, or filing with, any Person,

 

16

--------------------------------------------------------------------------------


 

Governmental Agency having jurisdiction over the Company or any of its
Affiliates that has not been obtained, except filings with the Securities and
Exchange Commission required after the execution and delivery of this
Agreement.  Subject to the accuracy of the representations and warranties of the
Purchasers set forth in Article V hereof, the Company has taken all action
necessary to exempt (i) the issuance and sale of the Series C Shares and the
Warrants, (ii) the issuance of the Conversion Shares and Warrant Shares upon due
conversion and exercise of the Series C Shares and Warrants, respectively and
(iii) the other transactions contemplated by the Related Documents from the
provisions of the Rights Plan and any other “poison pill” arrangement, and any
anti-takeover, business combination or control share law or statute binding on
the Company Group or to which the Company Group or any of its assets and
properties may be subject.

 

4.10                        Disclosure.  This Agreement, together with all
exhibits and schedules hereto, and the agreements, certificates and other
documents (including the Company Reports) furnished or made available to the
Purchasers by the Company and each other member of the Company Group in
connection with the transactions contemplated under this Agreement and the
Related Documents, do not contain any untrue statement of a material fact or, as
supplemented by the Company Reports, omit to state a material fact necessary in
order to make the statements contained herein or therein, in the light of the
circumstances under which they were made, not misleading.

 

4.11                        Tangible Assets.  The Company, directly or through a
member of the Company Group, owns or leases all tangible assets used in or
reasonably necessary for the operation of the business of the Company Group,
taken as a whole.

 

4.12                        Owned Real Property.  No member of the Company Group
owns any real property.

 

4.13                        Real Property Leases.  There exists no event of
default (nor, to the Company’s Knowledge, any event which with notice or lapse
of time would constitute an event of default) with respect to the Company, any
Material Subsidiary and, to the Company’s Knowledge, with respect to any other
party thereto under any agreement pursuant to which the Company or any Material
Subsidiary is the lessee or lessor of any real property, and all such agreements
are in full force and effect and enforceable against the lessor or lessee in
accordance with their terms except for such defaults and defects in
enforceability as would not in the aggregate be expected to have a Material
Adverse Effect.

 

4.14                        Certificates, Authorities and Permits.  The Company
Group possesses adequate certificates, authorities or permits issued by
appropriate Governmental Agencies necessary to conduct the business now operated
by them, except where the failure to possess the same would not have a Material
Adverse Effect, and neither the Company nor any Material Subsidiary has received
any notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
such Material Subsidiary, could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate.

 

17

--------------------------------------------------------------------------------


 


4.15                        AGREEMENTS


 


(A)                                  EXCEPT AS EXPRESSLY CONTEMPLATED BY THIS
AGREEMENT, AS DISCLOSED IN THE COMPANY REPORTS, OR AS SET FORTH ON SCHEDULE 4.15
AS OF THE CLOSING DATE, NO MEMBER OF THE COMPANY GROUP IS A PARTY TO OR BOUND BY
ANY WRITTEN OR ORAL:


 

(I)                                     CONTRACT FOR THE EMPLOYMENT OR RETAINER
OF ANY OFFICER, INDIVIDUAL EMPLOYEE OR OTHER PERSON ON A FULL-TIME, PART-TIME,
CONSULTING OR OTHER BASIS PROVIDING ANNUAL COMPENSATION IN EXCESS OF $150,000 OR
WHICH CANNOT BE TERMINATED WITHOUT CAUSE AND WITHOUT POST-TERMINATION LIABILITY
BY PROVIDING ONLY REASONABLE NOTICE AT COMMON LAW;

 

(II)                                  CONTRACT UNDER WHICH ANY MEMBER OF THE
COMPANY GROUP HAS ADVANCED OR LOANED ANY OTHER PERSON AMOUNTS IN THE AGGREGATE
EXCEEDING $200,000;

 

(III)                               AGREEMENT OR INDENTURE RELATING TO BORROWED
MONEY OR OTHER INDEBTEDNESS (EXCLUDING GUARANTEES) OR THE MORTGAGING, PLEDGING
OR OTHERWISE PLACING A LIEN ON ANY MATERIAL ASSET OR MATERIAL GROUP OF ASSETS OF
THE COMPANY GROUP;

 

(IV)                              GUARANTEE OF ANY OBLIGATION IN EXCESS OF
$150,000;

 

(V)                                 AGREEMENT UNDER WHICH IT HAS GRANTED ANY
PERSON ANY REGISTRATION RIGHTS (INCLUDING DEMAND OR PIGGYBACK REGISTRATION
RIGHTS);

 

(VI)                              AGREEMENT WITH A TERM OF MORE THAN TWELVE
MONTHS WHICH CONTAINS EXECUTORY OBLIGATIONS IN EXCESS OF $150,000 AND WHICH IS
NOT TERMINABLE BY THE MEMBER OF THE COMPANY GROUP PARTY THERETO UPON 60 DAYS OR
LESS NOTICE WITHOUT PENALTY;

 

(VII)                           ANY AGREEMENT OR ARRANGEMENT PURSUANT TO WHICH
ANOTHER PERSON IS ENGAGED AS A FINDER, BROKER, AGENT OR IN ANY OTHER CAPACITY IN
RESPECT OF THE SALE OF EQUITY SECURITIES OR DEBT SECURITIES OF THE COMPANY OR A
COMPANY SALE;

 

(VIII)                        CONTRACT OR AGREEMENT PROHIBITING IT FROM FREELY
ENGAGING IN ANY BUSINESS OR COMPETING ANYWHERE IN THE WORLD;

 

(IX)                                ANY OTHER AGREEMENT WHICH IS MATERIAL TO ITS
OPERATIONS AND BUSINESS PROSPECTS, INVOLVES A CONSIDERATION IN EXCESS OF
$300,000 ANNUALLY OR THE TERMINATION OF WHICH COULD RESULT IN A MATERIAL ADVERSE
EFFECT; OR

 

(X)                                   CONTRACT, LICENSE OR PERMISSION
(I) PURSUANT TO WHICH ANY INTELLECTUAL PROPERTY IS LICENSED, TRANSFERRED OR
OTHERWISE MADE AVAILABLE, INCLUDING ON A CONTINGENT BASIS, TO ANY THIRD PARTY
(OTHER THAN NON-EXCLUSIVE, INTERNAL USE, OBJECT CODE SOFTWARE LICENSES GRANTED
BY THE COMPANY TO AN END USER CUSTOMER OF THE COMPANY IN THE ORDINARY COURSE OF
BUSINESS PURSUANT TO THE COMPANY’S STANDARD FORM OF END USER LICENSE AGREEMENT
SET FORTH IN SCHEDULE 4.15(A)(X) (“EULAS”)), OR (II) PURSUANT TO WHICH ANY THIRD
PARTY HAS LICENSED, TRANSFERRED OR OTHERWISE MADE AVAILABLE ANY INTELLECTUAL
PROPERTY, INCLUDING ON A CONTINGENT BASIS, TO ANY MEMBER OF THE COMPANY GROUP
(EXCEPT FOR NON-EXCLUSIVE, INTERNAL USE WRITTEN SOFTWARE LICENSES SOLELY UNDER
WHICH NON-CUSTOMIZED

 

18

--------------------------------------------------------------------------------


 

SOFTWARE IS LICENSED TO THE COMPANY SOLELY IN EXECUTABLE OR OBJECT CODE FORM,
WHERE SUCH SOFTWARE IS NOT INCORPORATED INTO, OR USED DIRECTLY IN THE
DEVELOPMENT, MANUFACTURING, OR DISTRIBUTION OF, ANY OF THE PRODUCTS OR SERVICES
OF ANY COMPANY GROUP MEMBER, AND IS GENERALLY AVAILABLE ON STANDARD TERMS FOR
LESS THAN $15,000 (“SHRINKWRAP AGREEMENTS”)).

 


(B)                                 ALL OF THE CONTRACTS, AGREEMENTS AND
INSTRUMENTS REQUIRED TO BE SET FORTH ON SCHEDULE 4.15 (THE “MATERIAL CONTRACTS”)
AND ALL EULAS AND SHRINKWRAP AGREEMENTS ARE VALID, BINDING AND ENFORCEABLE IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS.  EACH MEMBER OF THE COMPANY GROUP HAS
PERFORMED ALL MATERIAL OBLIGATIONS REQUIRED TO BE PERFORMED BY IT UNDER THE
CONTRACTS TO WHICH IT IS A PARTY AND IS NOT IN MATERIAL DEFAULT UNDER OR IN
MATERIAL BREACH OF NOR HAS KNOWLEDGE OF ANY CLAIM OF MATERIAL DEFAULT OR
MATERIAL BREACH UNDER ANY SUCH CONTRACT; NO EVENT HAS OCCURRED WHICH WITH THE
PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH WOULD RESULT IN A DEFAULT,
BREACH OR EVENT OF NONCOMPLIANCE BY ANY MEMBER OF THE COMPANY GROUP UNDER ANY
MATERIAL CONTRACT TO WHICH IT IS A PARTY.  THE COMPANY HAS NO KNOWLEDGE OF ANY
BREACH OR ANTICIPATED BREACH BY THE OTHER PARTY TO ANY MATERIAL CONTRACT TO
WHICH IT IS A PARTY.


 


(C)                                  THE PURCHASERS’ SPECIAL COUNSEL HAS BEEN
GIVEN ACCESS TO A TRUE AND CORRECT COPY OF EACH MATERIAL CONTRACT, OR SUCH
MATERIAL CONTRACT IS AVAILABLE IN THE COMPANY REPORTS, TOGETHER WITH ALL
AMENDMENTS, WAIVERS OR OTHER CHANGES THERETO.


 

4.16                        Intellectual Property.  Each member of the Company
Group owns and possesses, directly or through another member of the Company
Group, free and clear of all Liens (other than nonexclusive licenses granted by
a Company Group member to its customers, or distribution rights granted by a
Company Group member to persons in the distribution chain, in each case, in the
Ordinary Course of Business), all right, title and interest in and to, or has
the right to use pursuant to a valid and enforceable written agreement set forth
in Schedule 4.15(a)(x), all Intellectual Property necessary to the conduct of
its business as now conducted and as presently proposed to be conducted
(including all right, title and interest in and to the Intellectual Property
required to be disclosed in Schedule 4.16, the “Company Intellectual
Property”).  To the Knowledge of the Company, no member of the Company Group has
infringed, misappropriated or conflicted with, and to the Knowledge of the
Company, the conduct of each Company Group member’s business as now conducted
and as presently proposed to be conducted will not violate any license (or other
agreement concerning Intellectual Property), or infringe, misappropriate or
conflict with, any Intellectual Property of any other person or entity.  No
Company Group member has received any communications (including demands or
offers to license) alleging that a Company Group member has infringed,
misappropriated or conflicted with or, by conducting its business, would
infringe, misappropriate or conflict with any Intellectual Property of any other
person or entity.  To the Knowledge of the Company, there are no facts which
indicate a likelihood of any of the foregoing two (2) sentences. There are no
claims against any Company Group Member that were either made within the past
four (4) years or are presently pending contesting the validity, use, ownership
or enforceability of any of the Company Intellectual Property (including any
interference, reissue, reexamination, invalidation, cancellation or opposition
proceeding), and, to the Knowledge of the Company, there is no basis for any
such claim.  To the Knowledge of the Company, no third party has infringed,
misappropriated or otherwise conflicted with any of the Company Intellectual
Property.  Except as set forth in Schedule 4.16, no loss or expiration (other
than, in

 

19

--------------------------------------------------------------------------------


 

the case of patents and copyrights, natural expiration at the end of their
respective statutory terms) of any Company Intellectual Property is pending,
threatened or reasonably foreseeable.  All registered or issued Company
Intellectual Property (or applications therefor) is in compliance with
applicable formal legal requirements (including, as applicable, timely payment
of filing, examination and maintenance fees, and timely filings of proofs of
working or use, affidavits of use and incontestability and renewal
applications), and is valid and enforceable.  Except as otherwise provided in
this Agreement, the transactions contemplated by this Agreement shall not impair
the right, title or interest of any Company Group member in and to the Company
Intellectual Property and all of the Company Intellectual Property shall be
owned or available for use by the Company Group members immediately after
Closing on terms and conditions identical to those under which the Company Group
member owned or used the Company Intellectual Property immediately prior to the
Closing.  No Company Group Member jointly owns any material Intellectual
Property with any third party.  Except as set forth on Schedule 4.16, no source
code for any product or service developed, marketed or sold by any Company Group
member (a “Company Product”) has been made available or licensed to any Person,
and no member of the Company Group is under any obligation (including
contingent) to do so.  No Company Group member is subject to any settlement or
coexistence agreement that restricts its use of any Intellectual Property owned
by or exclusively licensed to such member.  No funding, facilities, or personnel
of any Governmental Agency were used, directly or indirectly, to develop any
Company Intellectual Property, and no Company Intellectual Property is subject
to any “march in” or similar rights.  Each member of the Company Group has
complied with, and the performance of this Agreement will comply with, all
applicable privacy policies, laws and regulations.  Each Company Group member
has and enforces a policy requiring all employees and independent contractors
likely to participate in the development or creation of Intellectual Property to
execute appropriate assignment agreements, pursuant to which each such employee
or independent contractor has assigned to the Company all of its rights,
including all Intellectual Property, in and to all ideas, inventions, processes,
works of authorship and other work products that relate to the business of a
Company Group member and that, in the case of employees, were conceived,
created, authored or developed during the term of such employee’s employment by
the Company.  Each Company Group member has and enforces a policy requiring all
employees  and independent contractors with access to any confidential
information of a Company Group member (or of a third party to which a Company
Group member owes a duty of confidentiality) to execute appropriate
non-disclosure agreements.  No current or former employee or contractor
(including RekSoft) of any Company Group member has any ownership or other
rights in or to any Company Intellectual Property.  Schedule 4.16 lists all
patents, patent applications, registered trademarks, trademark applications,
registered service marks, service mark applications, material unregistered
trademarks or service marks, trade names, registered copyrights, material
unregistered copyrights, and domain names owned by or exclusively licensed to
the Company.  No Company Product is subject to any open source, public source,
freeware, shareware, copyleft, community source or similar obligation or
condition that could require the disclosure of any source code to any person or
entity or otherwise limit the right of any Company Group member to use or
distribute any Company Product.  Each Company Group member has taken all
commercially reasonable action to establish, maintain, protect, preserve and
enforce its rights in the Company Intellectual Property.

 

4.17                        Employees.  Since the Most Recent Balance Sheet
Date, no key employees and no group of employees has terminated, or to the
Knowledge of the Company, plans to terminate,

 

20

--------------------------------------------------------------------------------


 

employment with the Company Group.  The Company Group is not a party to or bound
by any collective bargaining agreement, nor has it experienced any strike,
material grievance, material claim of unfair labor practice or other collective
bargaining dispute.  To the Knowledge of the Company, there is no organizational
effort being made or threatened by or on behalf of any labor union with respect
to the Company Group’s employees.  To the Knowledge of the Company, the Company
Group has not committed any unfair labor practice or materially violated any
federal, state or local law or regulation regulating employers or the terms and
conditions of its employees’ employment, including laws regulating employee
wages and hours, employment discrimination, employee civil rights, equal
employment opportunity and employment of foreign nationals, except for such
violations as would not in the aggregate be expected to have a Material Adverse
Effect.

 

4.18                        ERISA; Employee Benefits.  Section 4.18 of the
Disclosure Schedules sets forth a complete and correct list of each employee
benefit plan (as such term is defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) and each other benefit plan,
program or arrangement maintained, established, sponsored, contributed or
required to be contributed to by any member of the Company Group, or with
respect to which the Company Group has any material liability (each a “Plan” and
collectively, the “Plans”).  The Company Group does not maintain, contribute to,
or have any liability under (or with respect to) any “defined benefit plan” (as
defined in Section 3(35) of ERISA), or any “multiemployer plan” (as defined in
Section 3(37) of ERISA), and does not otherwise have any current or potential
liability under Title IV of ERISA.  No Plan has any unfunded or underfunded
liabilities.  Each Plan that is intended to be qualified under Section 401(a) of
the Code is so qualified.  Each of the Plans has been maintained, funded and
administered in material compliance with its terms and with the applicable
provisions of ERISA, the Code, and any other applicable laws.  The Company Group
has no current or potential liability under ERISA or the Code by reason of being
considered a single employer under Section 414 of the Code with any Person other
than a member of the Company Group.

 

4.19                        Environment, Health and Safety.  Except as set forth
on Schedule 4.19:

 


(A)                                  EACH MEMBER OF THE COMPANY GROUP HAS
COMPLIED AND IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL ENVIRONMENTAL
AND SAFETY REQUIREMENTS THAT ARE APPLICABLE TO THE COMPANY GROUP’S BUSINESS,
EXCEPT WHERE THE FAILURE TO COMPLY COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;


 


(B)                                 NO MEMBER OF THE COMPANY GROUP HAS RECEIVED
ANY WRITTEN NOTICE, REPORT OR OTHER INFORMATION REGARDING ANY LIABILITIES OR
POTENTIAL LIABILITIES, INCLUDING ANY INVESTIGATORY, REMEDIAL OR CORRECTIVE
OBLIGATIONS, RELATING TO SUCH MEMBER OF THE COMPANY GROUP OR SUCH MEMBER’S
FACILITIES AND ARISING UNDER ENVIRONMENTAL AND SAFETY REQUIREMENTS; AND


 


(C)                                  NO MEMBER OF THE COMPANY GROUP HAS, EITHER
EXPRESSLY OR BY OPERATION OF LAW, ASSUMED OR UNDERTAKEN ANY LIABILITY, INCLUDING
ANY OBLIGATION FOR CORRECTIVE OR REMEDIAL ACTION, OF ANY OTHER PERSON RELATING
TO ENVIRONMENTAL AND SAFETY REQUIREMENTS.


 

4.20                        Transactions With Affiliates.  Except for Permitted
Affiliate Transactions and except as described in the Company Reports, neither
the Company nor any of the other members

 

21

--------------------------------------------------------------------------------


 

of the Company Group is party to any agreement, arrangement or transaction with
any Affiliate which is material to the Company’s and the Company Group’s
business, taken as a whole.

 

4.21                        Taxes.  Except as set forth on Schedule 4.22, each
of member of the Company Group has filed all Tax Returns which it is required to
file under applicable laws.  All such Tax Returns are complete and correct and
have been prepared in compliance with all applicable laws in all material
respects.  Each member of the Company Group has paid all Taxes due and owing by
it (whether or not such Taxes are required to be shown on a Tax Return) and have
withheld and paid over to the appropriate taxing authority all Taxes which they
were or are required to withhold from amounts paid or owing to any employee,
stockholder, creditor or other third party.  No member of the Company Group has
waived any statute of limitations with respect to any Taxes or agreed to any
extension of time with respect to any Tax assessment or deficiency.  There are
no Liens for Taxes (other than Permitted Liens) upon any of the assets of any
member of the Company Group.  Since January 1, 2002, no written Claim has ever
been made by a Governmental Agency in a jurisdiction where no member of the
Company Group files Tax Returns that any member of the Company Group is or may
be subject to Taxation by that jurisdiction.


 

4.22                        Other Investors.  Set forth on Schedule 4.23 is a
list of all stockholders of the Company who as of the date hereof and to the
Company’s Knowledge, based upon SEC filings of stockholders, after giving effect
to the terms hereof, own more than 5% of the fully diluted common equity of the
Company and sets forth such percentage ownership.

 

4.23                        Seniority.  No class of equity securities of the
Company is senior or, other than the Series B Shares, pari passu to, the
Series C Shares in right of payment, whether upon liquidation, dissolution or
otherwise.

 

4.24                        Investment Company.  The Company is not, and is not
controlled by or under common control with an affiliate of, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

4.25                        Certain Fees.  Other than (i) the Closing Fee to be
paid to the Purchasers in accordance with Section 10.5 and (ii) the fee in an
amount not to exceed $1,000,000 to be paid to Piper Jaffray & Co. (“Placement
Agent”), no fees or commissions will be payable by the Company to any broker,
financial advisor, finder, investment banker, or bank with respect to the
transactions contemplated by this Agreement.  No Purchaser shall have any
Liability resulting from commitments by the Company Group or its directors,
officers or employees with respect to any fees or with respect to any claims
made by or on behalf of any Persons for fees of a type contemplated in this
Section that may be due in connection with the transactions contemplated by this
Agreement.  The Company Group shall indemnify and hold harmless each Purchaser,
its employees, officers, directors, agents and partners, and their respective
affiliates (as such term is defined under Rule 405 promulgated under the
Securities Act), from and against all claims, losses, damages, costs (including
the costs of preparation and attorney’s fees) and expenses suffered in respect
to any fees due the Placement Agent or any other Person with which the Company
or its directors, officers or employees has contracted in connection with the
transactions contemplated hereby.

 

22

--------------------------------------------------------------------------------


 

4.26                        Sarbanes-Oxley Act.  The Company is in compliance in
all material respects with all provisions of the Sarbanes-Oxley Act of 2002 that
are applicable to it as of the date hereof.

 

4.27                        Listing and Maintenance Requirements Compliance. 
The Common Stock is quoted on the “pink sheets.”  The authorization and issuance
of the Series C Shares, the Warrants, the Conversion Shares and the Warrant
Shares will not violate any listing or maintenance requirement of any exchange
or market on which the Common Stock is traded, or prevent the Company from
listing the Common Stock on AMEX.  After giving effect to the consummation of
the transactions contemplated by this Agreement, the Company shall have
satisfied the listing requirements of Sections 101(c), 102, 121, 123, 130, 802,
803, 804 and 807 of the AMEX Company Guide.

 

4.28                        No General Solicitation.  Neither the Company nor
any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Securities.

 

4.29                        No Integrated Offering.  Neither the Company nor any
of its Affiliates, nor any Person acting on its or their behalf, has, directly
or indirectly, made any offers or sales of any Company security or solicited any
offers to buy any security under circumstances that would cause the offer and/or
sale of the Securities pursuant to this Agreement to be integrated with prior
offerings by the Company for purposes of the Securities Act or any applicable
stockholder approval provisions, or that would otherwise adversely affect
reliance by the Company on Section 4(2) for the exemption from registration for
the transactions contemplated hereby or would require registration of the
Securities under the Securities Act.

 

4.30                        Private Placement.  Subject to the accuracy of the
representations and warranties of the Purchasers in Article V, the offer and
sale of the Series C Shares and the Warrants to the Purchasers as contemplated
hereby is exempt from the registration requirements of the Securities Act and is
being made pursuant to the exemption afforded by Section 4(2) of the Securities
Act and/or Rule 506 of Regulation D promulgated thereunder.

 

4.31                        Questionable Payments.  To the Knowledge of the
Company, no member of the Company Group nor any of their directors or officers
or any other Persons acting on behalf of the Company Group, has on behalf of any
member of the Company Group or in connection with their respective businesses:
(i) used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity, (ii) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds, (iii) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets, (iv) made any false or fictitious entries
on the books and records of the Company Group or (v) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment of any
nature.

 

4.32                        Internal Controls.  The Company Group maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (a) transactions are executed in accordance with management’s
general or specific authorizations, (b) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally

 

23

--------------------------------------------------------------------------------


 

accepted accounting principles and to maintain asset accountability, (c) access
to assets is permitted only in accordance with management’s general or specific
authorization and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company Group has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for
the Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company Group is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s most recently filed periodic report under the
Exchange Act, as the case may be, is being prepared.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of a date within 90 days prior to the filing date of the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange  Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no significant changes in the Company Group’s internal controls (as such
term is defined in Item 307(b) of Regulation S-K) or, to the Knowledge of the
Company, in other factors that could significantly affect the Company Group’s
internal controls.  The Company Group maintains and will continue to maintain a
standard system of accounting established and administered in accordance with
GAAP and the applicable requirements of the Exchange Act.

 

4.33                        Use of Proceeds.  The Company will use the proceeds
from the sale of the Series C Shares and the Warrants hereunder solely (i) to
repay the Indebtedness of the Company outstanding under the Subordinated Notes,
(ii) to pay the Closing Fee and other fees and expenses associated with the
transactions contemplated by this Agreement and the Related Documents,
(iii) Permitted Acquisitions and (iv) for working capital and general corporate
purposes.

 


4.34                        CUSTOMERS AND SUPPLIERS.


 


(A)                                  SCHEDULE 4.35 LISTS THE TEN LARGEST
CUSTOMERS OF THE COMPANY GROUP (ON A CONSOLIDATED BASIS) FOR EACH OF THE TWO
MOST RECENT FISCAL YEARS AND SETS FORTH OPPOSITE THE NAME OF EACH SUCH CUSTOMER
THE PERCENTAGE OF CONSOLIDATED NET SALES ATTRIBUTABLE TO SUCH CUSTOMER.


 


(B)                                 SINCE THE MOST RECENT BALANCE SHEET DATE, NO
MATERIAL SUPPLIER OF THE COMPANY GROUP HAS INDICATED THAT IT SHALL STOP, OR
MATERIALLY DECREASE THE RATE OF, SUPPLYING MATERIALS, PRODUCTS OR SERVICES TO
THE COMPANY GROUP, AND NO CUSTOMER LISTED ON SCHEDULE 4.35 HAS INDICATED IN
WRITING THAT IT SHALL STOP, OR MATERIALLY DECREASE THE RATE OF, BUYING
MATERIALS, PRODUCTS OR SERVICES FROM THE COMPANY GROUP.


 

4.35                        Non-Material Subsidiaries.  To the actual knowledge
of the Company (without investigation), the representations and warranties of
any Material Subsidiary made in this Article IV are true and complete as applied
to each Non-Material Subsidiary.

 

24

--------------------------------------------------------------------------------


 


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS


 

Each Purchaser, severally and not jointly, hereby represents and warrants to the
Company as follows:

 

5.1                               Authorization and Enforceability.  Such
Purchaser has full power and authority and has taken all action necessary to
permit it to execute and deliver this Agreement and the other documents and
instruments to be executed by it pursuant hereto and to carry out the terms
hereof and thereof.  This Agreement and such other documents and instruments
each constitutes a legal, valid and binding obligation of such Purchaser,
enforceable against such Purchaser in accordance with its terms, except to the
extent limited by applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws of general application related to the enforcement of creditor’s
rights generally and except as rights to indemnity thereunder may by limited by
applicable federal securities laws.

 

5.2                               Government Approvals.  Such Purchaser is not
required to obtain any order, consent, approval or authorization of, or to make
any declaration or filing with, any Governmental Agency in connection with the
execution and delivery of this Agreement and the other documents and instruments
to be executed by it pursuant hereto or the consummation of the transactions
contemplated hereby and thereby, except for such order, consent, approval,
authorization, declaration or filing as which has been or will be obtained or
made.

 


ARTICLE VI
COMPLIANCE WITH SECURITIES LAWS


 

6.1                               Investment Intent of the Purchasers.  Each
Purchaser, severally and not jointly, represents and warrants to the Company
that it understands that the Series C Shares, the Warrants, the Conversion
Shares and the Warrant Shares (collectively, the “Securities”) are “restricted
securities” and have not been registered under the Securities Act and such
Purchaser is acquiring the Series C Shares and Warrants in the ordinary course
of business for its own account, with no present intention of selling or
otherwise distributing the same to the public.

 

6.2                               Status of Series C Shares and Warrants.  Each
Purchaser has been informed by the Company that the Series C Shares and Warrants
have not been registered under the Securities Act or under any state securities
laws and are being offered and sold in reliance upon federal and state
exemptions for transactions not involving any public offering.  Each Purchaser
represents and warrants, severally and not jointly, that it will not, directly
or indirectly, offer, sell or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire) any of the Securities except in compliance
with the Securities Act, applicable state securities laws and the rules and
regulations promulgated thereunder.

 

6.3                               Sophistication and Financial Condition of
Purchasers.  Each Purchaser represents and warrants, severally and not jointly,
to the Company that it is an “accredited investor” as defined in Regulation D
under the Securities Act.  Each Purchaser represents and warrants, severally and
not jointly, to the Company that it considers itself to be an experienced and
sophisticated investor and to have such knowledge and experience in financial
and business

 

25

--------------------------------------------------------------------------------


 

matters as are necessary to evaluate the merits and risks of an investment in
the Series C Shares and the Warrants.  Each Purchaser has received information
concerning the Company, including the Company Reports and the risks relating to
the Company described in the Company’s Form 10-A filed June 26, 2005 and the
Company’s quarterly report on Form 10-Q for the quarter ended March 31, 2005. 
The representations set forth in the preceding sentence shall not affect any
representation or warranty in this Agreement of any party hereto or any
condition to the obligations of the parties hereto, nor shall it affect the
Company’s indemnification obligations arising under Article IX hereof.

 


6.4                               TRANSFER OF SERIES C SHARES, WARRANTS AND
CONVERSION SHARES.


 


(A)                                  EACH PURCHASER HAS BEEN INFORMED BY THE
COMPANY AND HEREBY AGREES THAT THE SECURITIES MAY BE TRANSFERRED ONLY
(I) PURSUANT TO PUBLIC OFFERINGS REGISTERED UNDER THE SECURITIES ACT,
(II) PURSUANT TO RULE 144 PROMULGATED UNDER THE SECURITIES ACT (OR ANY SIMILAR
RULE THEN IN FORCE), (III) TO AN AFFILIATE OF THE TRANSFEROR, OR (IV) SUBJECT TO
THE CONDITIONS SET FORTH IN SECTION 6.4(B), PURSUANT TO ANY OTHER
LEGALLY-AVAILABLE MEANS OF TRANSFER.


 


(B)                                 IN CONNECTION WITH ANY TRANSFER OF ANY
SECURITIES (OTHER THAN A TRANSFER DESCRIBED IN SECTION 6.4(A)(I) OR (III)), THE
HOLDER OF SUCH SHARES SHALL DELIVER WRITTEN NOTICE TO THE COMPANY DESCRIBING IN
REASONABLE DETAIL THE PROPOSED TRANSFER, TOGETHER WITH AN OPINION OF COUNSEL
(KIRKLAND & ELLIS LLP OR SUCH OTHER COUNSEL WHICH, TO THE COMPANY’S REASONABLE
SATISFACTION, IS KNOWLEDGEABLE IN SECURITIES LAW MATTERS) TO THE EFFECT THAT
SUCH TRANSFER MAY BE EFFECTED WITHOUT REGISTRATION OF SUCH SHARES UNDER THE
SECURITIES ACT.  THE HOLDER OF THE SECURITIES BEING TRANSFERRED SHALL NOT
CONSUMMATE THE TRANSFER UNTIL (I) THE PROSPECTIVE TRANSFEREE HAS CONFIRMED TO
THE COMPANY IN WRITING ITS AGREEMENT TO BE BOUND BY THE PROVISIONS OF THIS
SECTION 6.4 OR (II) SUCH HOLDER SHALL HAVE DELIVERED TO THE COMPANY AN OPINION
OF SUCH COUNSEL THAT NO SUBSEQUENT TRANSFER OF SUCH SECURITIES SHALL REQUIRE
REGISTRATION UNDER THE SECURITIES ACT.  PROMPTLY UPON RECEIPT OF ANY OPINION
DESCRIBED IN CLAUSE (II) OF THE PRECEDING SENTENCE, THE COMPANY SHALL PREPARE
AND DELIVER IN CONNECTION WITH THE CONSUMMATION OF THE PROPOSED TRANSFER, NEW
CERTIFICATES FOR THE SECURITIES BEING TRANSFERRED THAT DO NOT BEAR THE LEGEND
SET FORTH IN SECTION 6.4(C).


 


(C)                                  EXCEPT AS PROVIDED IN SECTION 6.4(B), UNTIL
TRANSFERRED PURSUANT TO CLAUSES (A)(I) OR (A)(II) ABOVE, EACH CERTIFICATE
EVIDENCING THE OWNERSHIP OF SERIES C SHARES, WARRANTS, CONVERSION SHARES OR
WARRANT SHARES SHALL BE IMPRINTED WITH A LEGEND SUBSTANTIALLY IN THE FOLLOWING
FORM:


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON
AUGUST 17, 2005 AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED OR ANY APPLICABLE STATE SECURITIES LAW.  THESE SECURITIES MAY NOT BE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE

 

26

--------------------------------------------------------------------------------


 

STATE SECURITIES LAW.   THE TRANSFER OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE IS SUBJECT TO THE CONDITIONS SET FORTH IN THE SERIES C CONVERTIBLE
PREFERRED STOCK AND WARRANT PURCHASE AGREEMENT DATED AS OF AUGUST 17, 2005
BETWEEN THE ISSUER (THE “COMPANY”) AND THE OTHER PARTIES THERETO. THE COMPANY
RESERVES THE RIGHT TO REFUSE ANY TRANSFER OF SUCH SECURITIES UNTIL SUCH
CONDITIONS HAVE BEEN FULFILLED WITH RESPECT TO SUCH TRANSFER.  A COPY OF SUCH
CONDITIONS SHALL BE FURNISHED WITHOUT CHARGE TO THE HOLDER HEREOF UPON WRITTEN
REQUEST TO THE COMPANY.

 


ARTICLE VII
CONDITIONS PRECEDENT


 

7.1                               Conditions to Obligations of the Purchasers. 
The obligation of each Purchaser to purchase the Series C Shares and the
Warrants to be purchased by such Purchaser at the Closing in accordance with
Section 3.2 shall be subject to the satisfaction or waiver by such Purchaser of
the following conditions precedent on or prior to the Closing Date:

 


(A)                                  THE SERIES C PREFERRED STOCK CERTIFICATE OF
DESIGNATION SHALL HAVE BEEN FILED WITH THE SECRETARY OF STATE OF THE STATE OF
DELAWARE AND SHALL BE IN FULL FORCE AND EFFECT AND SHALL NOT HAVE BEEN MODIFIED
IN ANY MANNER;


 


(B)                                 AS OF THE CLOSING DATE THERE SHALL BE AN
ABSENCE OF (I) ANY GENERAL SUSPENSION OF TRADING IN, OR LIMITATION ON PRICES FOR
SECURITIES ON ANY NATIONAL SECURITIES OR BULLETIN BOARD EXCHANGE OR
OVER-THE-COUNTER MARKET, (II) THE DECLARATION OF ANY BANKING MORATORIUM OR ANY
SUSPENSION OF PAYMENTS IN RESPECT OF BANKS OR ANY MATERIAL LIMITATION (WHETHER
OR NOT MANDATORY) ON THE EXTENSION OF CREDIT BY LENDING INSTITUTIONS IN THE
UNITED STATES, OR (III) THE COMMENCEMENT OR ESCALATION OF A WAR OR MATERIAL
ARMED HOSTILITIES OR OTHER INTERNATIONAL OR NATIONAL CALAMITY INVOLVING THE
UNITED STATES AND HAVING AN ADVERSE EFFECT ON THE FUNCTIONING OF THE FINANCIAL
MARKETS IN THE UNITED STATES;


 


(C)                                  THE REPRESENTATIONS AND WARRANTIES MADE BY
THE COMPANY IN ARTICLE IV HEREOF SHALL BE TRUE AND CORRECT IN ALL RESPECTS TO
THE EXTENT THEY ARE QUALIFIED BY MATERIALITY OR MATERIAL ADVERSE EFFECT, AND TO
THE EXTENT NOT SO QUALIFIED SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS;


 


(D)                                 THE COMPANY SHALL HAVE PAID THE CLOSING FEE
AND THE PURCHASER EXPENSES TO SUCH PURCHASER, IN EACH CASE AS CONTEMPLATED UNDER
SECTION 10.5 OF THIS AGREEMENT;


 


(E)                                  THE AUTHORIZATION AND ISSUANCE OF THE
SERIES C SHARES, THE WARRANTS, THE CONVERSION SHARES AND THE WARRANT SHARES WILL
NOT PREVENT THE COMPANY FROM LISTING THE COMMON STOCK ON AMEX;

 

27

--------------------------------------------------------------------------------


 


(F)                                    THE COMPANY SHALL HAVE RECEIVED ALL
CONSENTS AND APPROVALS, INCLUDING BOARD OF DIRECTOR, STOCKHOLDER, GOVERNMENTAL
AGENCY AND THIRD PARTY CONSENTS OR APPROVALS, THAT ARE REQUIRED TO BE OBTAINED
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED UNDER THIS AGREEMENT AND THE
RELATED DOCUMENTS, INCLUDING THE ISSUANCE OF THE SECURITIES IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT AND THE RELATED DOCUMENTS;


 


(G)                                 ONE INDIVIDUAL DESIGNATED BY THE PURCHASERS
HOLDING A MAJORITY OF THE NUMBER OF SHARES OF UNDERLYING COMMON STOCK (THE
“REQUISITE PURCHASERS”) AS CONTEMPLATED BY SECTION 8.6 (THE “SERIES C DIRECTOR”)
SHALL HAVE BEEN DULY NOMINATED AND ELECTED TO SERVE AS A MEMBER OF THE BOARD OF
DIRECTORS, EFFECTIVE AS OF THE CLOSING DATE;


 


(H)                                 SINCE MARCH 31, 2005, NO MATERIAL ADVERSE
EFFECT SHALL HAVE OCCURRED;


 


(I)                                     SUCH PURCHASER SHALL HAVE RECEIVED
EVIDENCE SATISFACTORY TO SUCH PURCHASER THAT THE COMPANY HAS SATISFIED IN FULL
ALL OF ITS OBLIGATIONS UNDER THE SUBORDINATED NOTES AND THE SUBORDINATED NOTES
SHALL NO LONGER BE ISSUED OR OUTSTANDING;


 


(J)                                     THE COMPANY SHALL HAVE SATISFIED THE
LISTING REQUIREMENTS OF SECTIONS 101(C), 102, 121, 123, 802, 803, 804 AND 807 OF
THE AMEX COMPANY GUIDE;


 


(K)                                  NO STOP ORDER OR SUSPENSION OF TRADING
SHALL HAVE BEEN IMPOSED BY THE SEC OR ANY OTHER GOVERNMENTAL REGULATORY BODY
WITH RESPECT TO PUBLIC TRADING IN THE COMMON STOCK ON THE PINK SHEETS;


 


(L)                                     THE FOLLOWING DOCUMENTS AND ITEMS SHALL
HAVE BEEN DELIVERED TO SUCH PURCHASER AT OR PRIOR TO THE CLOSING:


 

(I)                                     FULLY EXECUTED AND DELIVERED WARRANTS
PROVIDING FOR THE PURCHASE UPON EXERCISE THEREOF OF THE WARRANT SHARES
SATISFACTORY IN FORM AND SUBSTANCE TO SUCH PURCHASER, WHICH WARRANTS SHALL BE IN
FULL FORCE AND EFFECT ON THE CLOSING DATE WITHOUT FURTHER AMENDMENT OR
MODIFICATION THERETO;

 

(II)                                  THE WRITTEN OPINION OF DORSEY & WHITNEY
LLP, COUNSEL TO THE COMPANY, DATED AS OF THE CLOSING DATE AND SATISFACTORY IN
FORM AND SUBSTANCE TO THE PURCHASERS;

 

(III)                               A COUNTERPART OF THE AMENDED AND RESTATED
INVESTOR RIGHTS AGREEMENT DULY EXECUTED AND DELIVERED BY THE COMPANY AND EACH
PERSON REQUIRED TO AMEND AND RESTATE THE AMENDED AND RESTATED INVESTOR RIGHTS
AGREEMENT, AND THE AMENDED AND RESTATE INVESTOR RIGHTS AGREEMENT SHALL BE IN
FULL FORCE AND EFFECT;

 

(IV)                              CERTIFICATES EVIDENCING OWNERSHIP OF THE
SERIES C SHARES, DULY EXECUTED AND DELIVERED BY THE COMPANY;

 

(V)                                 A CERTIFICATE OF A DULY AUTHORIZED OFFICER
OF THE COMPANY DATED AS OF THE CLOSING DATE CERTIFYING THAT (A) THE CLOSING
CONDITIONS DESCRIBED IN SECTIONS 7.1(A), (B), (C), (E), (F), (G), (H), (J) AND
(K) HAVE BEEN SATISFIED AND (B) THE RESOLUTIONS OF THE BOARD OF DIRECTORS
ATTACHED THERETO (WHICH RESOLUTIONS SHALL HAVE,

 

28

--------------------------------------------------------------------------------


 

AMONG OTHER THINGS, (X) AUTHORIZED ALL OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE RELATED DOCUMENTS, APPROVED THE RELATED DOCUMENTS (INCLUDING
THE FILING OF THE SERIES C PREFERRED STOCK CERTIFICATE OF DESIGNATION AND THE
ISSUANCE OF THE SECURITIES) AND (Y) DULY NOMINATED AND ELECTED THE SERIES C
DIRECTOR TO THE BOARD OF DIRECTORS EFFECTIVE AS OF THE CLOSING DATE;

 

(VI)                              FULLY EXECUTED CONSENT OF THE HOLDERS OF THE
SERIES B SHARES TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE RELATED DOCUMENTS AND THE WAIVER OF ANY PRE-EMPTIVE OR
ANTI-DILUTION RIGHTS SUCH PERSONS MAY HAVE IN RESPECT OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE RELATED DOCUMENTS;

 

(VII)                           A FULLY EXECUTED AMENDMENT TO THE RIGHTS PLAN
SATISFACTORY IN FORM AND SUBSTANCE TO SUCH PURCHASER, WHICH AMENDMENT SHALL BE
IN FULL FORCE AND EFFECT ON THE CLOSING DATE WITHOUT FURTHER AMENDMENT OR
MODIFICATION THERETO;

 

(VIII)                        FULLY EXECUTED COPIES OF THE LOCK-UP AGREEMENTS
REQUIRED BY SECTION 8.8 AND SUCH LOCK-UP AGREEMENTS SHALL BE IN FULL FORCE AND
EFFECT; AND

 

(IX)                                SUCH OTHER DOCUMENTS RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY AS THE PURCHASERS MAY REASONABLY REQUEST.

 

7.2                               Conditions to Obligations of the Company.  The
obligation of the Company to sell and issue the Series C Shares and the Warrants
to any Purchaser at the Closing in accordance with Section 3.2 shall be subject
to the delivery of the Purchase Price by such Purchaser accordance with
Section 3.2.

 


ARTICLE VIII
COVENANTS OF THE COMPANY


 

8.1                               Restricted Actions.  Prior to the conversion
of, or redemption of, the Series C Shares (other than with respect to
Section 8.1(e) which shall survive the conversion of the Series C Shares and
shall terminate on the date that no Securities are outstanding), without the
prior written consent of the holders of a majority of the Series C Shares (other
than with respect to Section 8.1(e) which shall require the prior written
consent of the holders of a majority of the Underlying Common Stock), the
Company shall not, nor shall the Company suffer or permit any member of the
Company Group to, directly or indirectly:

 


(A)                                  USE THE PROCEEDS FROM THE SALE OF THE
SERIES C SHARES AND THE WARRANTS HEREUNDER OTHER THAN (X)(I) TO PAYOFF THE
INDEBTEDNESS OF THE COMPANY AND ITS SUBSIDIARIES OUTSTANDING UNDER THE
SUBORDINATED NOTES, AND (II) TO PAY THE CLOSING FEE AND OTHER FEES AND EXPENSES
ASSOCIATED WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE RELATED
DOCUMENTS, (Y) TO THE EXTENT THE COMPANY HAS PAID IN FULL THE INDEBTEDNESS OF
THE COMPANY AND ITS SUBSIDIARIES UNDER THE SUBORDINATED NOTES AND THE CLOSING
FEE,  (I) FOR PERMITTED ACQUISITIONS AND (II) FOR WORKING CAPITAL AND GENERAL
CORPORATE PURPOSES;

 

29

--------------------------------------------------------------------------------


 


(B)                                 PRIOR TO THE THIRD ANNIVERSARY OF THE
CLOSING DATE, CONSUMMATE A COMPANY SALE UNLESS THE AMOUNT OF CASH CONSIDERATION
AND THE MARKET PRICE (AS OF THE DATE OF RECEIPT) OF ANY OTHER CONSIDERATION
RECEIVED BY THE HOLDERS OF THE UNDERLYING COMMON STOCK, IN THE AGGREGATE, IN
SUCH COMPANY SALE, PLUS THE AGGREGATE VALUE OF ANY CASH HEREAFTER DISTRIBUTED OR
ISSUED AS A DIVIDEND OR DISTRIBUTION WITH RESPECT TO ANY OF THE SECURITIES IS
EQUAL TO 175% OF THE AGGREGATE AMOUNT OF CAPITAL INVESTED IN THE SECURITIES;


 


(C)                                  INCUR, CREATE, ASSUME OR IN ANY WAY BECOME
LIABLE FOR ANY INDEBTEDNESS FOR BORROWED MONEY, CAPITAL LEASES OR GUARANTEES
UNLESS AT THE TIME OF AND AFTER GIVING PRO FORMA EFFECT TO SUCH INCURRENCE AND
THE APPLICATION OF PROCEEDS THEREFROM, THE RATIO OF THE COMPANY’S INDEBTEDNESS
FOR BORROWED MONEY TO EBITDA WOULD BE LESS THAN OR EQUAL TO 2.0 TO 1.0.  SOLELY
FOR PURPOSES OF THIS SECTION 8.1(C), (X) INDEBTEDNESS FOR BORROWED MONEY SHALL
MEAN ALL OBLIGATIONS OF THE COMPANY GROUP FOR BORROWED MONEY WHICH SHOULD BE
CLASSIFIED UPON THE OBLIGOR’S BALANCE SHEET AS LIABILITIES, THE PRESENT VALUE OF
ANY CAPITAL LEASES AND THE AMOUNT OF ALL GUARANTEES (WHETHER OR NOT REQUIRED TO
BE REFLECTED ON SUCH OBLIGOR’S BALANCE SHEET AS LIABILITIES), IN EACH CASE AS
DETERMINED IN ACCORDANCE WITH GAAP, AND (Y) EBITDA SHALL MEAN THE NET INCOME OF
THE COMPANY GROUP, (A) ADJUSTED FOR THE ELIMINATION OF THE FOLLOWING ITEMS IF,
AND ONLY IF, SUCH ITEMS SHALL NEVER REQUIRE THE EXPENDITURE OF CASH BY ANY
MEMBER OF THE COMPANY GROUP: (1) NON-CASH INTEREST; (2) NON-CASH EMPLOYEE
COMPENSATION EXPENSE AND (3) NONRECURRING NON-CASH CHARGES, (B) MINUS ANY
EXTRAORDINARY GAINS AND OTHER NON-RECURRING GAINS AND (C) PLUS TO THE EXTENT
DEDUCTED FROM NET INCOME (1) INCOME TAX EXPENSE; (2) DEPRECIATION AND
AMORTIZATION EXPENSE AND (3) THE AGGREGATE CASH INTEREST EXPENSE OF THE COMPANY
GROUP PAID, PAYABLE OR ACCRUED FOR SUCH PERIOD, ALL OF WHICH CALCULATIONS SHALL
BE DETERMINED IN ACCORDANCE WITH GAAP BASED ON THE CONSOLIDATED FINANCIAL
STATEMENTS OF THE COMPANY GROUP FOR THE 12 MONTH PERIOD ENDING ON THE LAST DAY
OF THE FISCAL QUARTER FOR WHICH THE MOST RECENT FINANCIAL STATEMENTS HAVE BEEN
DELIVERED TO THE PURCHASERS PURSUANT TO SECTION 8.3;


 


(D)                                 FROM AND AFTER THE THIRD ANNIVERSARY OF THE
CLOSING DATE, CONSUMMATE A COMPANY SALE UNLESS THE AMOUNT OF CASH CONSIDERATION
AND THE MARKET PRICE (AS OF THE DATE OF RECEIPT) OF ANY OTHER CONSIDERATION
RECEIVED BY THE HOLDERS OF THE SERIES C PREFERRED STOCK, IN THE AGGREGATE, IN
SUCH COMPANY SALE IS AT LEAST EQUAL TO THE SERIES C REDEMPTION PRICE FOR ALL
SUCH SHARES OF SERIES C PREFERRED STOCK;


 


(E)                                  ENTER INTO ANY AGREEMENT, INSTRUMENT,
ARRANGEMENT OR UNDERSTANDING (OR AMEND OR MODIFY THE TERMS OF ANY EXISTING
AGREEMENT, INSTRUMENT, ARRANGEMENT OR UNDERSTANDING), WHICH BY ITS TERMS WOULD
RESTRICT THE COMPANY’S ABILITY TO COMPLY WITH THE TERMS OF THIS AGREEMENT OR ANY
OF THE RELATED DOCUMENTS IN ANY MATERIAL RESPECT;


 


(F)                                    ENTER INTO OR SUFFER TO EXIST ANY
CONTRACT, AGREEMENT, ARRANGEMENT OR TRANSACTION WITH ANY AFFILIATE (AN
“AFFILIATE TRANSACTION”), OTHER THAN A PERMITTED AFFILIATE TRANSACTION, WITHOUT
THE PRIOR CONSENT OF THE MEMBERS OF THE BOARD OF DIRECTORS WITH NO INTEREST IN
SUCH AFFILIATE TRANSACTION;


 


(G)                                 SELL, TRANSFER OR OTHERWISE DISPOSE OF THE
CAPITAL STOCK OF ANY SUBSIDIARY;


 


(H)                                 IN THE CASE OF ANY COMPANY SUBSIDIARY,
AUTHORIZE, ISSUE OR ENTER INTO AN AGREEMENT PROVIDING FOR THE ISSUANCE OF
(CONTINGENT OR OTHERWISE) OF ANY EQUITY SECURITIES,

 

30

--------------------------------------------------------------------------------


 

 

unless after giving effect to such issuance, such Subsidiary is Wholly-Owned
Subsidiary of the Company;

 

(i)            materially alter its principal line of business as conducted on
the Closing Date or engage in any business unless such business is reasonably
related to such principal line of business of the Company Group as conducted on
the Closing Date;

 

(j)            complete a Material Acquisition that is not approved by the Board
of Directors, including the consent of the Series C Director; or

 

(k)           with respect to the Company or any Material Subsidiary, make an
assignment for the benefit of creditors or admit in writing its inability to pay
its debts generally as they become due, or petition or apply to any tribunal for
the appointment of a custodian, trustee, receiver or liquidator of the Company
or any Material Subsidiary or of any substantial part of the assets of the
Company or any Material Subsidiary, or commence any proceeding (other than a
proceeding for the voluntary liquidation and dissolution of a Subsidiary)
relating to the Company or any Material Subsidiary under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction; or approve, consent to or acquiescence in
any such petition or application filed, or any such proceeding commenced, by any
third party against the Company or any Subsidiary.

 

8.2          Required Actions.  Prior to the conversion or redemption of all the
Series C Shares, each of the Company and each other member of the Company Group
shall:

 

(a)           use its reasonable efforts to become listed and thereafter use its
reasonable efforts to maintain at all times, or to reapply for, a valid listing
for the Common Stock on a national securities exchange or NASDAQ and as promptly
as possible following the listing of the Common Stock on a national securities
exchange or NASDAQ, secure the listing of all of the Conversion Shares and
Warrant Shares upon such national securities exchange or NASDAQ and maintain
such listing of all Conversion Shares and Warrant Shares from time to time
issuable under the terms hereof and the Series C Preferred Stock Certificate of
Designation and pursuant to the Warrant, and maintain the Common Stock’s
authorization for trading on a national securities exchange or quotation on
NASDAQ;

 

(b)           maintain and keep its properties in good repair, working order and
condition, and from time to time make all necessary or desirable repairs,
renewals and replacements, so that its businesses may be properly and
advantageously conducted in all material respects at all times;

 

(c)           maintain or cause to be maintained with financially sound and
reputable insurers (i) public liability and property damage insurance with
respect to their respective businesses and properties against loss or damage of
the kinds and in amounts customarily carried or maintained by companies of
established reputation engaged in similar businesses, and (ii) with respect to
the Company only, directors’ and officers’ liability insurance providing at
least the same coverage and amounts and containing terms and conditions which
are not less advantageous in any material respect, in each case than the
directors’ and officers’ liability insurance maintained by the Company as of the
Closing Date;

 

31

--------------------------------------------------------------------------------


 

(d)           pay and discharge when due all Tax Liabilities, assessments and
governmental charges or levies imposed upon its properties or upon the income or
profits therefrom (in each case before the same become delinquent and before
penalties accrue thereon), unless the same are being contested in good faith by
appropriate proceedings and adequate reserves in accordance with GAAP, are being
maintained by the Company;

 

(e)           at all times cause to be done all things necessary to maintain,
preserve and renew its corporate existence and all material licenses,
authorizations and permits necessary to the conduct of its businesses;

 

(f)            maintain, protect and enforce, and not permit the loss, lapse or
abandonment of, any Company Intellectual Property (other than in the Ordinary
Course of Business with respect to Intellectual Property not material to the
business of any Company Group member); provided, however, that the foregoing is
not intended to restrict the Company from entering into a pledge of the Company
Intellectual Property or selling for value a portion of the Company Intellectual
Property, if such activities would otherwise be permitted hereunder);

 

(g)           comply with all applicable laws, rules and regulations of all
Government Agencies, the violation of which could reasonably be expected to have
a Material Adverse Effect;

 

(h)           maintain proper books of record and account which present fairly
in all material respects the Company’s financial condition on a consolidated
basis and results of operations and make provisions on its financial statements
for all such proper reserves as in each case are required in accordance with
GAAP;

 

(i)            reserve and keep available out of the Company’s authorized but
unissued shares of Common Stock, solely for the purposes of issuance upon
conversion of the Series C Shares and exercise of the Warrants, such number of
shares of Common Stock as are issuable upon the conversion of all outstanding
shares of the Series C Shares or exercise of the Warrants.  All shares of Common
Stock which are so issuable shall, when issued, be duly and validly issued,
fully paid and nonassessable and free from all Taxes and Liens, other than Liens
created by the holder.  The Company shall use commercially reasonable efforts to
assure that all such shares of Common Stock may be so issued without violation
of any applicable law or governmental regulation or any requirements of any
domestic securities exchange upon which shares of Common Stock may be listed
(except for official notice of issuance which shall be immediately delivered by
the Company upon each such issuance and excluding the filing of any registration
statement with the SEC unless the Company is contractually or otherwise required
to file any such registration statement); and

 

(j)            use its best efforts to at all times file all reports (including
annual reports, quarterly reports and the information, documentation and other
reports) required to be filed by the Company under the Exchange Act and Sections
13 and 15 of the rules and regulations adopted by the SEC thereunder, and the
Company shall use its reasonable best efforts to file each of such reports on a
timely basis, and take such further action as any holder or holders of
Securities may reasonably request, all to the extent required to enable such
holders to sell Securities pursuant to Rule 144 adopted by the SEC under the
Securities Act (as such rule may

 

32

--------------------------------------------------------------------------------


 

be amended from time to time) or any similar rule or regulation hereafter
adopted by the SEC and to enable the Company to register securities with the SEC
on Form S-3 or any similar short-form registration statement (or, if the Company
is no longer subject to the requirements of the Exchange Act, provide reports in
substantially the same form and at the same times as would be required if it
were subject to the Exchange Act).

 

8.3          Information Rights.  So long as the Purchasers or one or more of
their Affiliates hold at least 50% of the number of shares of Common Stock
issued or issuable upon conversion of the Series C Shares purchased at the
closing, the Company shall furnish to each holder of Underlying Common Stock:

 

(a)           within 90 days after the end of each fiscal year, its Form 10-K
(or, if the Company is no longer subject to the requirements of the Exchange
Act, provide reports in substantially the same form and at the same times as
would be required if it were subject to the Exchange Act) containing its audited
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or similar qualification
relating to the questionable value of assets because of concerns regarding
survivability and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company Group on a consolidated basis in accordance with GAAP, all certified
by one of its Financial Officers as presenting fairly in all material respects
the results of operations of the Company on a consolidating basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes;

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year, its Form 10-Q (or, if the Company is no longer
subject to the requirements of the Exchange Act, provide reports in
substantially the same form and at the same times as would be required if it
were subject to the Exchange Act) containing its consolidated balance sheet and
related statements of income, stockholders’ equity and cash flows as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the results of operations of the
Company on a consolidating basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes;

 

(c)           within 30 days after the end of each month, a consolidated balance
sheet and related statements of income, stockholders’ equity and cash flows as
of the end of and for such month and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the results of operations
of the Company on a consolidating basis in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of footnotes;

 

33

--------------------------------------------------------------------------------


 

(d)           concurrently with any delivery of financial statements under
clauses (a) or (b) above, a certificate of a Financial Officer of the Company
(i) certifying as to whether a Remedy Event has occurred or any other material
breach of a representation, warranty or covenant contained in this Agreement has
occurred and, if a Remedy Event or any such breach has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) stating whether any change in GAAP or in the application
thereof has occurred since the Most Recent Balance Sheet Date and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

(e)           by no later than September 30 of each fiscal year, a budget and
business plan for the immediately succeeding fiscal year in the form approved by
the Board of Directors;

 

(f)            promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by any
member of the Company Group with the SEC, or any Governmental Agency succeeding
to any or all of the functions of the SEC, or with any national securities
exchange (including AMEX), or distributed by the Company to its stockholders
generally, as the case may be; and

 

(g)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any member
of the Company Group, or compliance with the terms of this Agreement or any
Related Document, as any Purchaser may reasonably request.

 

8.4          Access Rights.  So long as the Purchasers or one or more of their
Affiliates hold at least 50% of the number of shares of Common Stock issued or
issuable upon conversion of the Series C Shares purchased at the Closing, the
Company shall permit each Purchaser, its agents and representatives to have
reasonable access to the management personnel, premises, books and records of
the Company Group upon reasonable notice during regular business hours.

 

8.5          Right of First Offer.

 

(a)           Except for the issuance of:

 

(I)            SERIES A SHARES AND RIGHTS TO ACQUIRE COMMON STOCK ISSUED
PURSUANT TO THE RIGHTS PLAN;

 

(II)           OPTIONS TO PURCHASE, AND SHARES OF COMMON STOCK, ISSUED PURSUANT
TO ANY EMPLOYEE BENEFIT PLAN UNDER A RESERVATION EXISTING AS OF THE DATE OF THIS
AGREEMENT OR UNDER THE ADDITIONAL RESERVATION PENDING AT THE 2005 ANNUAL MEETING
OF STOCKHOLDERS IN AN AMOUNT NOT TO EXCEED 1,000,000 SHARES OF COMMON STOCK OR
HEREAFTER APPROVED BY THE BOARD OF DIRECTORS, INCLUDING THE SERIES C DIRECTOR;

 

(III)          EQUITY SECURITIES ISSUED UPON EXERCISE OF THE WARRANT OR
CONVERSION OF THE SERIES B SHARES OR SERIES C SHARES;

 

(IV)          EQUITY SECURITIES ISSUED PURSUANT TO THE EXERCISE OR CONVERSION OF
ANY OTHER OPTION, WARRANT, CONVERTIBLE SECURITY OR RIGHT TO ACQUIRE EQUITY
SECURITIES OUTSTANDING AS OF THE DATE OF THIS AGREEMENT;

 

34

--------------------------------------------------------------------------------


 

(V)           EQUITY SECURITIES ISSUED AND SOLD IN AN OFFERING REGISTERED UNDER
THE SECURITIES ACT;

 

(VI)          COMMON STOCK ISSUED OR ISSUABLE BY REASON OF A DIVIDEND, STOCK
SPLIT, SPLIT-UP OR OTHER DISTRIBUTION ON SHARES OF COMMON STOCK, OR A
RECAPITALIZATION;

 

(VII)         COMMON STOCK OR OPTIONS OR WARRANTS TO ACQUIRE COMMON STOCK,
ISSUED OR ISSUABLE TO BANKS, EQUIPMENT LESSORS OR OTHER FINANCIAL INSTITUTIONS,
OR TO REAL PROPERTY LESSORS, PURSUANT TO A DEBT FINANCING, EQUIPMENT LEASING OR
REAL PROPERTY LEASING TRANSACTIONS APPROVED BY THE BOARD OF DIRECTORS IN AN
AGGREGATE AMOUNT NOT TO EXCEED 1% OF THE COMPANY’S FULLY-DILUTED COMMON STOCK AS
OF THE DATE OF THIS AGREEMENT;

 

(VIII)        COMMON STOCK OR OPTIONS OR WARRANTS TO ACQUIRE COMMON STOCK,
ISSUED IN LICENSING OR COLLABORATIVE ARRANGEMENTS, OR IN STRATEGIC PARTNERSHIPS,
TO THE OTHER PARTY TO SUCH ARRANGEMENT OR PARTNERSHIP IN CONNECTION WITH THE
LICENSING OF TECHNOLOGY APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY IN AN
AGGREGATE AMOUNT NOT TO EXCEED 1% OF THE COMPANY’S FULLY-DILUTED COMMON STOCK AS
OF THE DATE OF THE PURCHASE AGREEMENT;

 

(IX)           COMMON STOCK OR OPTIONS OR WARRANTS TO ACQUIRE COMMON STOCK
ISSUED IN CONNECTION WITH ANY ACQUISITION OR MERGER TO THE SELLER IN SUCH
ACQUISITION OR MERGER THAT IS APPROVED BY THE BOARD OF DIRECTORS (INCLUDING THE
SERIES C DIRECTOR), PROVIDED THAT SUCH SECURITIES ARE NOT ISSUED TO A
STOCKHOLDER OF THE COMPANY OR ANY AFFILIATE THEREOF (SUBCLAUSES
(I)-(VIII) ABOVE, AN “EXEMPT ISSUANCE”),

 

if the Company, at any time after the Closing authorizes the issuance or sale
of, or proposes to issue or sell, any Equity Securities, the Company shall first
offer to sell to each Purchaser holding Series C Shares a portion of such Equity
Securities equal to the quotient determined by dividing (1) the number of shares
of Common Stock (assuming all Series C Shares and Warrants have been converted
to or exercised for, as the case may be, Common Stock) held by such Purchaser by
(2) the total number of shares of Common Stock then outstanding immediately
prior to such issuance (assuming all Warrants have been exercised for Common
Stock and all options and Common Stock Equivalents have been exercised or
exchanged for or converted into Common Stock in accordance with their terms)
(“Fully-Diluted Common Stock”).  Each Purchaser shall be entitled to purchase
all or any portion of such Equity Securities at the most favorable price and on
the most favorable terms as such Equity Securities are to be offered to any
other Person.

 

(b)           Any Purchaser wishing to exercise its purchase rights under this
Section 8.5 must within 15 business days after receipt of written notice from
the Company describing in reasonable detail the Equity Securities being offered,
the purchase price thereof, the payment terms and such holder’s percentage
allotment, deliver a written notice to the Company describing its election
hereunder.  Any rights under this Section 8.5 that can be exercised by the
Purchasers may also be exercised by the Purchasers’ respective Affiliates.

 

(c)           Upon the expiration of the offering periods described above, the
Company shall be entitled to sell such Equity Securities which the Purchasers
have not elected to purchase

 

35

--------------------------------------------------------------------------------


 

during the 90 days following such expiration on terms and conditions no more
favorable to the purchasers thereof than those offered to such holders.  Any
Equity Securities offered or sold by the Company after such 90-day period must
be reoffered to the Purchasers pursuant to the terms of this Section 8.5.

 

(d)           Nothing contained in this Section 8.5 shall be deemed to amend,
modify or limit in any way the restrictions on the issuance of Equity Securities
set forth elsewhere in this Agreement or in any other agreement to which the
Company Group is bound.

 

8.6          Board Representation.

 

(a)           So long as the Purchasers or one or more of their Affiliates hold
at least 20% of the number of shares of Common Stock issued or issuable upon
conversion of the Series C Shares, the Company shall take all necessary or
desirable actions within its control (including calling special board and
stockholder meetings and nominating any individual appointed by the holders of a
majority of the number of shares of Common Stock issued or issuable upon
conversion of the Series C Shares to the Board of Directors and recommending the
election of such individual to the Board of Directors), to cause the Series C
Director to be elected to serve as a member of the Board of Directors.  The
Company shall at all times maintain a Compensation Committee and an Audit
Committee of its Board of Directors.  The Company shall reimburse the Series C
Director for all reasonable costs incurred by him or her in connection with
traveling to and from and attending meetings of the Board of Directors and
committees of the Board of Directors, in addition to any directors fees
regularly paid to any members of the Board of Directors.

 

(b)           At such time as the appointment rights in Section 8.6(a) would
apply and the Series C Director is not a member of the Board of Directors as
provided in this Agreement, the Company shall permit the Requisite Purchasers to
appoint one observer attend each meeting of the Board of Directors and any
committee thereof.  The Company will send to any such observer notice of the
time and place of any such meeting in the same manner and at the same time as
notice is sent to the directors or committee members, as the case may be;
provided, however, that each such observer shall always receive at least three
(3) days’ prior notice of any meeting.  The Company shall also provide to such
observer copies of all notices, reports, minutes, consents and other documents
at the time and in the manner as they are provided to the Board of Directors or
committees.  The Company shall reimburse each such observer for all reasonable
costs incurred by the observer.

 

(c)           Notwithstanding the foregoing, a majority of the Board of
Directors shall have the right to exclude the Series C Director, or the observer
permitted to be in attendance at each meeting of the Board of Directors pursuant
to Section 8.6(b) hereof, from portions of meetings of the Board of Directors
(or meetings of committees thereof) or omit to provide the observer with certain
information if such majority of the Board of Directors believes in good faith,
based on the advice of the Company’s outside counsel, that such exclusion or
omission is necessary to avoid a conflict of interest or to prevent a breach of
attorney-client privilege; provided, that the Series C Director and the observer
shall not be so excluded or withheld information unless all other persons whose
presence at a meeting or receipt of such materials

 

36

--------------------------------------------------------------------------------


 

would result in a conflict of interest or a breach of attorney-client privilege
are also excluded or withheld information.

 

8.7          Appointment Right.

 

(a)           From and after the earlier of (x) the 7th anniversary of the
Closing Date and (y) the occurrence of a Remedy Event, so long as any Series C
Shares remain outstanding and, with respect to Section 8.7(a)(y) such Remedy
Event has not been cured by the Company or a Redemption Notice has not been
delivered by the Company in accordance with the terms of the Series C Preferred
Stock Certificate of Designation, the Requisite Purchasers shall have the right
to cause the Company to retain an investment banker to identify and advise the
Company regarding opportunities for a Company Sale and participate on the
Company’s behalf in negotiations for, and to assist the Company in conducting,
such Company Sale (the “Appointment Right”), the consummation of which shall be
subject to the Requisite Purchasers’ consent.  To exercise their Appointment
Right, the Requisite Purchasers shall give prompt written notice to the Company
(the “Appointment Notice”) of their intention to cause, to the extent consistent
with Section 8.7(c), a Company Sale, which Appointment Notice shall identify
three investment banks chosen by the Requisite Purchasers to conduct such
Company Sale.  Within thirty (30) days of the Company’s receipt of the
Appointment Notice, the Company shall retain one of the investment banks (the
“Investment Bank”) identified by the Requisite Purchasers in the Appointment
Notice to investigate the advisability of, solicit interest in and, to the
extent consistent with Section 8.7(c), negotiate for an orderly Company Sale
with the objective of achieving the highest practicable value for the Company’s
stockholders within a reasonable period of time.  The Company shall cause its
Board of Directors and officers to (i) cooperate with the Investment Bank in
accordance with the procedures established by the Investment Bank and the Board
of Directors of the Company, to solicit interest in an orderly Company Sale,
(ii) use their reasonable efforts, consistent with their fiduciary obligations,
to reach an agreement on the optimum structure and the terms and conditions for
a Company Sale (including whether such Company Sale will be consummated by
merger, sale of assets or sale of capital stock) and (iii) retain independent
legal counsel, which shall be chosen by the Board of Directors but shall be
reasonably acceptable to the Requisite Purchasers (“Company Counsel”), to advise
the Company on such Company Sale.  The Company shall pay all fees and expenses
incurred in connection with the Company Sale, including all fees and expenses of
the Investment Bank, the Company Counsel and one law firm retained by the
Requisite Purchasers in connection with the investigation, documentation,
negotiation and consummation of the Company Sale.  Notwithstanding the
foregoing, the Company shall not be required to reimburse the Purchasers for any
legal fees or expenses incurred in connection with any judicial proceeding
primarily arising as a result of the consummation of the Company Sale
contemplated by this Section 8.7 in which the Purchasers and the Company are
adversaries.

 

(b)           In furtherance of the foregoing and to the extent consistent with
Section 8.7(c), the Company shall (i) take all necessary or desirable actions
reasonably requested by the Requisite Purchasers or the Investment Bank in
connection with the consummation of the Company Sale and (ii) make any
representations, warranties, indemnities and agreements reasonably requested by
the Requisite Purchasers and take such other actions as the Requisite Purchasers
may reasonably request in connection with such Company Sale.

 

37

--------------------------------------------------------------------------------


 

(c)           The Purchasers acknowledge the fiduciary obligations of the Board
of Directors in considering, negotiating, approving and recommending to
stockholders, any transaction that would result in a Company Sale and
acknowledge that such fiduciary obligations require that the Board of Directors
act on an informed basis to secure the best value reasonably available to the
Company’s stockholders under the circumstances.  The Purchasers acknowledge
that, although the Company shall be obligated to cause its Board of Directors to
retain an Investment Bank pursuant to this Section 8.7 and use its reasonable
efforts to assist the Investment Bank in investigating the advisability of a
Company Sale, and to solicit interest in and negotiate the terms of a Company
Sale, the Board of Directors shall be under no obligation or compulsion to
approve or recommend any Company Sale and may reject any or all offers with
respect to any such potential Company Sale, if, in the exercise of its fiduciary
obligations, the Board of Directors reasonably determines that the same is not
in the best interest of, or fair to, the stockholders of the Company (a
“Rejected Sale”).  In the event of a Rejected Sale, the Board of Directors shall
give the Purchasers prompt (and in any event within 5 days) written notice
thereof, which notice shall further specify in reasonable detail each reason or
reasons that formed the basis for the Board of Director’s determination that
such Rejected Sale was not in the best interest of, or fair to, the stockholders
of the Company.

 

(d)           Immediately upon the occurrence of any additional Remedy Event (or
the continuation of any then-existing Remedy Event), and provided that the
Requisite Purchasers have not delivered an Appointment Notice within 12 months
prior to the delivery of the Appointment Notice for such new or then-existing
Remedy Event, the Requisite Purchasers shall have the right to deliver an
Appointment Notice to the Company.  In the event that the Requisite Purchasers
deliver an Appointment Notice that does not result in a Company Sale, and the
Remedy Event that gave rise to such Appointment Event has not been cured within
twelve months from the date of the original Appointment Notice, the Requisite
Purchasers may deliver additional Appointment Notice(s) any time following
twelve months after delivery of any prior Appointment Notice.  At any time
within ninety (90) days following delivery of an Appointment Notice (the
“Redemption Period”), the Company may elect by delivery of a Redemption Notice
(as defined in the Series C Preferred Stock Certificate of Designation) to the
Purchasers, to redeem (subject to each Purchaser’s right to convert to Common
Stock pursuant to Section 6 of the Series C Preferred Stock Certificate of
Designation) all, but not less than all, of the shares of Series C Preferred
Stock then outstanding in accordance with the terms of Section 4A of the
Series C Preferred Stock Certificate of Designation and following the redemption
of all such shares of Series C Preferred Stock in accordance with the Series C
Preferred Stock Certificate of Designation the Company shall no longer be
required to comply with the provisions of this Section 8.7.

 

(e)           Nothing in this Section 8.7, or in the definition of Remedy Event,
shall limit or imply limitation of any other remedy, at law or in equity,
available to the Purchasers under this Agreement or the Related Documents or
otherwise, for breach of any provision of this Agreement, the Series C Preferred
Stock Certificate of Designation, or any Related Document.

 

8.8          Lock-up.  The Company shall cause the directors and executive
officers of the Company who own stock in the Company during the Lock-up Period
to enter into agreements (the “Lock-up Agreements”) with the Company not to sell
or otherwise transfer or dispose of any shares of the Company’s Equity
Securities, except as otherwise permitted by the Lock-up

 

38

--------------------------------------------------------------------------------


 

Agreements, for a period commencing on the Closing Date and terminating 90 days
following the listing of the Common Stock (the “Lock-up Period”).

 

8.9          Rights Plan.  The Company shall cause the Rights Agent (as defined
in the Rights Plan) to deliver Rights Certificates (as defined in the Rights
Plan) to the holders of Underlying Common Stock if Rights Certificates are or
have been delivered to other holders of Common Stock.  The Company shall not
amend the Rights Plan in any manner which could cause any Purchaser to become an
“Acquiring Person” thereunder as a result of the consummation of the
transactions contemplated by this Agreement and the exercise of such Purchaser
of its rights hereunder, without the prior written consent of the holders of a
majority of the Underlying Common Stock.

 

8.10        Confidentiality.  Each Purchaser agrees that such Purchaser will
keep confidential and will not disclose, divulge or use for any purpose, other
than to monitor its investment in the Company, any confidential information
obtained from any member of the Company Group pursuant to the terms of this
Agreement, unless such confidential information (i) is known or becomes known to
the public in general (other than as a result of a breach of this Section 8.10
by the Purchaser), (ii) is or has been independently developed or conceived by
the Purchaser without use of the Company’s confidential information or (iii) is
or has been made known or disclosed to the Purchaser by a third party without a
breach of any obligation of confidentiality such third party may have to the
Company; provided, however, that a Purchaser may disclose confidential
information to its limited partners and advisory board, and attorneys,
accountants, consultants, and other professionals to the extent necessary to
obtain their services in connection with monitoring its investment in the
Company, or as may otherwise be required by law.

 

ARTICLE IX
INDEMNIFICATION

 

9.1          Survival and Indemnification.  The representations and warranties
of the Purchasers and the Company contained herein shall survive for a period of
eighteen months following Closing (the “Survival Period”).  In consideration of
the Purchasers’ execution and delivery of this Agreement and acquiring the
Series C Shares and Warrants hereunder and in addition to all of the Company’s
other obligations under this Agreement, the Company shall, and shall cause the
Company Group to, defend, protect, indemnify and hold harmless the Purchasers
and all of their Affiliates, officers, managers, advisors, directors, employees
and agents (including those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Indemnitees”) from and
against any and all Claims, losses, costs, penalties, fees, Liabilities, damages
and expenses (including costs of suit and all reasonable attorneys’ fees and
expenses) in connection therewith (irrespective of whether any such Indemnitee
is a party to the action for which indemnification hereunder is sought) or other
liabilities, losses, or diminution in value (the “Indemnified Liabilities”),
incurred by the Indemnitees or any of them as a result of, or arising out of, or
relating to (i) the breach of any representation or warranty contained in this
Agreement or in any Related Document, (ii) the breach of any promise, agreement
or covenant contained in this Agreement or in any Related Document, or (iii) the
execution, delivery, performance or enforcement of this Agreement and any other
instrument,

 

39

--------------------------------------------------------------------------------


 

document or agreement executed pursuant hereto by any of the Indemnitees.  The
Company shall, and shall cause the Company Group to, reimburse the Indemnitees
for the Indemnified Liabilities as such Indemnified Liabilities are incurred. 
To the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall, and shall cause the Company Group to, make
the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law.  The
indemnification provided for under this Agreement will remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnitee or
any officer, director or controlling Person of such Indemnitee and will survive
the transfer of Securities.

 

ARTICLE X
GENERAL PROVISIONS

 

10.1        Public Announcements.  Neither the Purchasers nor the Company shall
make, or permit any agent or Affiliate to make, any public statements, including
any press releases, with respect to this Agreement and the transactions
contemplated hereby without the prior written consent of the other, except as
may be required by law or the rules of any exchange on which the Company’s
securities may be listed or any inter-dealer quotation system in which the
Company’s securities may be authorized to be quoted.  The Company and the
Requisite Purchasers shall jointly agree on the content and substance of all
public announcements concerning the transactions contemplated hereby; provided,
that the Purchasers acknowledge that, in accordance with the SEC’s Form 8-K,
Item 302, the Company intends to issue a press release announcing the
transactions contemplated by this Agreement as soon as possible after the
Closing, and that the Company shall file a Form 8-K describing the transaction,
and filing this Agreement and the Related Documents as exhibits, within four
business days of the Closing Date.

 

10.2        Successors and Assigns.  This Agreement shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns,
including each subsequent holder of Securities.  This Agreement shall not be
assignable by the Company without the prior written consent of the other parties
hereto.

 

10.3        Entire Agreement.  This Agreement, the Related Documents and each
other writing referred to herein or delivered pursuant hereto constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior arrangements or understandings.

 

10.4        Notices.  All notices, requests, consents and other communications
provided for herein shall be in writing and shall be (i) delivered in person,
(ii) transmitted by telecopy, (iii) sent by first-class, registered or certified
mail, postage prepaid, or (iv) sent by reputable overnight courier service, fees
prepaid, to the recipient at the address or telecopy number set forth below, or
such other address or telecopy number as may hereafter be designated in writing
by such recipient.  Notices shall be deemed given upon personal delivery, seven
days following deposit in the mail as set forth above, upon acknowledgment by
the receiving telecopier or one day following deposit with an overnight courier
service.

 

40

--------------------------------------------------------------------------------


 

To the Company, to:

 

SoftBrands, Inc.

Two Meridian Crossings

Suite 800

Minneapolis, MN 55423

Attention:  David Latzke

Facsimile:  (612) 851-1901

 

With a copy, which shall not constitute notice to the Company, to:

 

Dorsey & Whitney LLP

50 South Sixth Street

Suite 1500

Minneapolis, MN 55402

Attention:  Tom Martin, Esq.

Facsimile No.:  (612) 340-7800

 

To the Purchasers, to:

 

The addresses set forth on Schedule I hereto

 

or, in each case, to such other address or to the attention of such other person
as the recipient party shall have specified by prior written notice to the
sending party.

 

10.5        Closing Fee; Purchasers’ Fees and Expenses.  On the Closing Date, in
consideration for the services the Purchasers performed in structuring and
arranging the transactions contemplated by this Agreement and the Related
Documents, the Company will pay to ABRY Mezzanine Partners L.P. (or its
Affiliate) a transaction fee equal to $150,000 in connection with the purchase
and sale of the Preferred Stock and Warrants hereunder (the “Closing Fee”), by
wire transfer of immediately available funds to an account indicated to the
Company by such Purchaser.  In addition, the Company shall reimburse the
Purchasers for (i) the reasonable fees and expenses of Kirkland & Ellis LLP
incurred by Purchasers in connection with the documentation, negotiation and
consummation of the transactions contemplated by this Agreement and the Related
Documents and (ii) all other reasonable fees and out-of-pocket expenses incurred
by the Purchasers in connection with the transactions contemplated hereunder
(collectively, “Purchaser Expenses”); provided, that the amount of such
Purchaser Expenses shall not exceed $350,000.  After the Closing Date, the
Company agrees to reimburse the Purchasers for all fees and expenses (including
legal fees of Kirkland & Ellis LLP) incurred in connection with any future
amendment to, waiver of or the enforcement by the Purchasers of any of their
rights arising under this Agreement or any of the Related Documents, or in
connection with the review of the Company’s proxy statement for any meeting of
the Company’s stockholders.

 

10.6        Amendment and Waiver.  No amendment or waiver of any provision of
this Agreement shall be effective, unless the same shall be in writing and
signed by the Company and the holders of a majority of the Underlying Common
Stock outstanding at the time such amendment or waiver is proposed; provided,
that the amendment or waiver of any provision of

 

41

--------------------------------------------------------------------------------


 

this Agreement that disproportionately affects the rights of any Purchaser in an
adverse manner relative to any other Purchaser shall require the consent of such
adversely affected Purchaser.  No such waiver shall operate as a waiver of, or
estoppel with respect to, any subsequent or other failure.  No failure by any
party to take any action against any breach of this Agreement or default by any
other party shall constitute a waiver of such party’s right to enforce any
provision hereof or to take any such action.

 

10.7        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one agreement.  Any party hereto may execute this
Agreement by facsimile signature and the other parties hereto will be entitled
to rely upon such facsimile signature as conclusive evidence that this Agreement
has been duly executed by such party.

 

10.8        Headings; Construction.  The headings of the various sections of
this Agreement have been inserted for reference only and shall not be deemed to
be a part of this Agreement or any Related Document.

 

10.9        Specific Performance.  The Company, on the one hand, and the
Purchasers, on the other hand, acknowledge that money damages would not be a
sufficient remedy for any breach of this Agreement.  It is accordingly agreed
that the parties shall be entitled to specific performance and injunctive relief
as remedies for any such breach, these remedies being in addition to any of the
remedies to which they may be entitled at law or equity.

 

10.10      Remedies Cumulative.  Except as otherwise provided herein, the
remedies provided herein shall be cumulative and shall not preclude the
assertion by any party hereto of any other rights or the seeking of any other
remedies against any other party hereto.

 

10.11      GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN
ACCORDANCE WITH, AND ENFORCED UNDER, THE LAW OF THE STATE OF DELAWARE APPLICABLE
TO AGREEMENTS OR INSTRUMENTS ENTERED INTO AND PERFORMED ENTIRELY WITHIN SUCH
STATE.

 

10.12      JURISDICTION, WAIVER OF JURY TRIAL, ETC.

 

(a)           EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AGREES THAT THE
ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
SERIES C SHARES, WARRANTS, CONVERSION SHARES OR WARRANT SHARES OR ANY AGREEMENTS
OR TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK AND HEREBY EXPRESSLY SUBMITS TO THE PERSONAL JURISDICTION
AND VENUE OF SUCH COURTS FOR THE PURPOSES THEREOF AND EXPRESSLY WAIVES ANY CLAIM
OF IMPROPER VENUE AND ANY CLAIM THAT SUCH COURTS ARE AN INCONVENIENT FORUM. 
EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED

 

42

--------------------------------------------------------------------------------


 

OR CERTIFIED MAIL, POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN SECTION 10.4,
SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.

 

(b)           EACH PARTY HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO
ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS
AGREEMENT, THE SERIES C SHARES, WARRANTS, CONVERSION SHARES OR WARRANT SHARES OR
ANY OF THE RELATED DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. THE COMPANY (I) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE PURCHASERS HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE PURCHASERS WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (II) ACKNOWLEDGES THAT THE
PURCHASERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS TO WHICH THEY ARE PARTY BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 

10.13      No Third Party Beneficiaries.  Except as specifically set forth or
referred to herein, nothing herein is intended or shall be construed to confer
upon any person or entity other than the parties hereto and their successors or
assigns, any rights or remedies under or by reason of this Agreement.

 

10.14      Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

 

10.15      Time of the Essence; Computation of Time.  Time is of the essence for
each and every provision of this Agreement.  Whenever the last day for the
exercise of any privilege or the discharge or any duty hereunder shall fall upon
a business day, the party having such privilege or duty may exercise such
privilege or discharge such duty on the next succeeding business day.

 

10.16      Consideration for Preferred Stock and Warrants.  Each of the
Purchasers and the Company acknowledge and agree that (i) the fair market value
of the Warrants purchased by ABRY Mezzanine Partners L.P. shall equal $500,000,
(ii) the fair market value of the Warrants purchased by Capital Resource
Partners IV, L.P. shall equal $100,000 and (iii) the fair market value of any
shares of Preferred Stock issued at Closing hereunder is the aggregate
Liquidation Value for the shares of Preferred Stock issued at Closing minus the
aggregate value of the Warrants issued at Closing.  Each Purchaser and the
Company shall file their respective federal, state and local Tax returns in a
manner which is consistent with such valuation and allocation and shall not take
any contrary position with any Taxing authority.

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their duly authorized officers to
execute this Series C Convertible Preferred Stock and Warrant Purchase Agreement
as of the date first above written.

 

 

SOFTBRANDS, INC.

 

 

 

 

 

 

By:

/s/ David G. Latzke

 

 

 

Name: David G. Latzke

 

 

Title: Senior Vice President, Chief Financial
Officer and Secretary

 

--------------------------------------------------------------------------------


 

 

ABRY MEZZANINE PARTNERS, L.P.

 

 

 

 

 

 

 

By:

ABRY MEZZANINE INVESTORS, L.P.,

 

 

Its General Partner

 

 

 

 

 

 

 

By:

ABRY MEZZANINE HOLDINGS LLC,

 

 

Its General Partner

 

 

 

 

 

 

 

By:

/s/ John Hunt

 

 

 

Name: John Hunt

 

 

Title: Partner

 

 

 

 

 

 

 

CAPITAL RESOURCE PARTNERS IV, L.P.,

 

 

 

 

 

 

 

By:

CRP PARTNERS IV, L.L.C.,

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Robert Ammerman

 

 

 

Name: Robert Ammerman

 

 

Title: Managing Member

 

--------------------------------------------------------------------------------


 

Schedule I

 

Names and Addresses

 

Shares of
Preferred
Stock

 

Number of Shares of
Common Stock
Issuable Upon
Exercise of the
Warrants

 

Purchase
Price

 

 

 

 

 

 

 

 

 

ABRY Mezzanine Partners, L.P.

 

15,000

 

1,000,000

 

$

15,000,000

 

111 Huntington Avenue
30th Floor
Boston, MA 02199
Attention: John Hunt
Facsimile:(617) 859-8797

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

with a copy (which shall not constitute notice to the Purchaser) to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, NY 10022
Attention: Joshua Korff, Esq.
Facsimile: (212) 446-6460

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital Resource Partners IV, L.P.

 

3,000

 

200,000

 

$

3,000,000

 

c/o Capital Resource Partners
85 Merrimac Street, Suite 200
Boston, Massachusetts 02114
Attention: Robert Ammerman
Facsimile Number: (617) 723-9819

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

with a copy (which shall not constitute notice to the Purchaser) to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Choate Hall & Steward LLP
Two International Place
Boston, Massachusetts 02110
Attention: Andrew E. Taylor, Jr., Esq.
Facsimile: (617) 248-4000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

118,000

 

1,200,000

 

$

18,000,000

 

 

--------------------------------------------------------------------------------

 